
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.4

PURCHASE AGREEMENT

BETWEEN

BNP PARIBAS LEASING CORPORATION

("BNPPLC")

AND

SPECIALTY LABORATORIES, INC.

("Specialty Laboratories")

March 26, 2002

(Santa Clarita, California)

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
   
  Page

--------------------------------------------------------------------------------

1.   Additional definitions   1     "97-1/Default (100%)"   1     "Applicable
Purchaser"   2     "Applicable Sale"   2     "Appraised Value"   2     "Balance
of Unpaid Construction Period Losses"   2     "Bona Fide Arrangement"   3    
"BNPPLC's Adjusted Investment in the Property"   3     "BNPPLC's Gross
Investment in the Property"   3     "Break Even Price"   3     "Committed Price"
  3     "Contingent Losses"   3     "Deemed Sale"   4     "DSD Retention
Election"   4     "Extended Period Retention Election"   4     "Final Sale Date"
  4     "Make Whole Amount"   4     "Maximum Remarketing Obligation"   4    
"Must-Sell Price"   4     "Notice of Intent to Retain"   5     "Notice of Sale"
  5     "Proposed Sale Date"   5     "Purchase Option"   5     "Sale Closing
Documents"   5     "Settle Up Date"   5     "Specialty Laboratories' Extended
Remarketing Period"   5     "Specialty Laboratories' Extended Remarketing Right"
  5     "Specialty Laboratories' Initial Remarketing Right"   5     "Specialty
Laboratories' PA Obligations"   5     "Specialty Laboratories' Target Price"   5
    "Supplemental Payment"   5     "Supplemental Payment Obligation"   5    
"Third Party Price"   5     "Voting Stock"   5 2.   Specialty Laboratories'
Options and Obligations on the Designated Sale Date   6     (A)   Right to
Purchase; Initial Remarketing Right; Supplemental Payment Obligation   6     (B)
  Designation of the Purchaser   7     (C)   Effect of the Purchase Option and
Specialty Laboratories' Initial Remarketing Right on Subsequent Title
Encumbrances   7     (D)   Security for the Purchase Option and Specialty
Laboratories' Initial Remarketing Right   7     (E)   Delivery of Books and
Records If BNPPLC Retains the Property   7 3.   Specialty Laboratories' Rights
and Options After the Designated Sale Date   8     (A)   Specialty Laboratories'
Right to Buy During the 30 Days After the Designated Sale Date   8     (B)  
Specialty Laboratories' Extended Right to Remarket   8     (C)   BNPPLC's Right
to Decline to Sell for a Price Below the Must-Sell Price; Distribution of Deemed
Sales Proceeds   9     (D)   BNPPLC's Right to Sell   10     (E)   Specialty
Laboratories' Right to Share in Sales Proceeds Received By BNPPLC While
Specialty Laboratories' Extended Remarketing Right Continues   10

--------------------------------------------------------------------------------

    (F)   Permitted Transfers During Specialty Laboratories' Extended
Remarketing Period   11 4.   Terms of Conveyance Upon Purchase   11 5.  
Survival and Termination of the Rights and Obligations of Specialty Laboratories
and BNPPLC   11     (A)   Status of this Agreement Generally   11     (B)  
Election by Specialty Laboratories to Terminate the Supplemental Payment
Obligation Prior to the Completion Date   12     (C)   Automatic Termination of
Specialty Laboratories' Rights   13     (D)   Termination of Specialty
Laboratories' Extended Remarketing Right to Permit a Sale by BNPPLC   13     (E)
  Payment Only to BNPPLC   14     (F)   Preferences and Voidable Transfers   14
    (G)   Remedies Under the Other Operative Documents   14     (H)   Provisions
Concerning Condemnation   14 6.   [Intentionally Omitted].   14 7.   Return of
Funds   14 8.   Certain Remedies Cumulative   15 9.   Attorneys' Fees and Legal
Expenses   15 10.   Estoppel Certificate   15 11.   Successors and Assigns   15


Exhibits and Schedules



Exhibit A
 
Legal Description
Exhibit B
 
Requirements Re: Form of Assignment or Termination of Ground Lease
Exhibit B-1
 
Form of Assignment of Ground Lease and Improvements
Exhibit B-2
 
Form of Assignment of Ground Lease and Improvements
Exhibit B-3
 
Bill of Sale and Assignment
Exhibit B-4
 
Acknowledgment of Disclaimer of Representation and Warranties
Exhibit C
 
Secretary's Certificate
Exhibit D
 
FIRPTA Statement
Exhibit E
 
Grant of Repurchase Option and Restrictive Covenants Agreement
Exhibit F
 
Notice of Election to Terminate the Supplemental Payment Obligation

--------------------------------------------------------------------------------


PURCHASE AGREEMENT


        This PURCHASE AGREEMENT (this "Agreement") is made and dated as of
March 26, 2002 (the "Effective Date") by and between BNP PARIBAS LEASING
CORPORATION, a Delaware corporation ("BNPPLC"), and SPECIALTY
LABORATORIES, INC., a California corporation ("Specialty Laboratories").


RECITALS


        Contemporaneously with the execution of this Agreement, BNPPLC and
Specialty Laboratories are executing a Common Definitions and Provisions
Agreement dated as of the Effective Date (the "Common Definitions and Provisions
Agreement"), which by this reference is incorporated into and made a part of
this Agreement for all purposes. As used in this Agreement, capitalized terms
defined in the Common Definitions and Provisions Agreement and not otherwise
defined in this Agreement are intended to have the respective meanings assigned
to them in the Common Definitions and Provisions Agreement.

        At the request of Specialty Laboratories and to facilitate the
transaction contemplated in the other Operative Documents, pursuant to the
Ground Lease, BNPPLC is acquiring a leasehold estate in the Land described in
Exhibit A and any existing improvements thereon from Specialty Laboratories
contemporaneously with the execution of this Agreement.

        Pursuant to the Construction Management Agreement, BNPPLC is agreeing to
provide funding for the construction of new Improvements, which when completed
will be leased by BNPPLC to Specialty Laboratories pursuant to the Lease. (As
used herein, "Property" means (i) all of BNPPLC's interests, including those
created by the Ground Lease, in the Land and in the Improvements and in all
other real and personal property from time to time covered by the Lease and
included within the "Property" as defined therein, and (ii) BNPPLC's interest in
any Escrowed Proceeds yet to be applied as a Qualified Prepayment or to the cost
of repairs to the Improvements or other property covered by the Lease; provided,
however, for purposes of this Agreement, Property shall not include any
condemnation or insurance proceeds included in Escrowed Proceeds as a result of
any Pre-lease Force Majeure Event, nor shall it include any right to receive any
such condemnation or insurance proceeds in the future.)

        Specialty Laboratories and BNPPLC have reached agreement upon the terms
and conditions upon which Specialty Laboratories will purchase or arrange for
the purchase of the Property, and by this Agreement they desire to evidence such
agreement.


AGREEMENTS


1.    Additional definitions.    As used in this Agreement, capitalized terms
defined above shall have the respective meanings assigned to them above; as
indicated above, capitalized terms that are defined in the Common Definitions
and Provisions Agreement and that are used but not defined herein shall have the
respective meanings assigned to them in the Common Definitions and Provisions
Agreement; and, the following terms shall have the following respective
meanings:

"97-1/Default (100%)" means an Event of Default that results from (A) a failure
of Specialty Laboratories to make any payment required by any Operative
Document, including any payment of Base Rent or any Supplemental Payment
required by this Agreement on the Designated Sale Date, (B) any failure of
Specialty Laboratories to use, maintain and insure the Property in accordance
with the requirements of the Construction Management Agreement and the Lease, or
(C) any breach by Specialty Laboratories of subparagraphs 1(A), 1(B), 1(C), 1(D)
or 1(E) of the Closing Certificate or any breach by Specialty Laboratories of
the Ground Lease. (Except for the impact upon the calculation of Specialty
Laboratories' Maximum Remarketing Obligation as defined below, the
characterization of any Event of Default as a 97-1/Default (100%) will not
affect the rights or remedies available to BNPPLC because of the Event of
Default.)

--------------------------------------------------------------------------------

"Applicable Purchaser" means any third party designated by Specialty
Laboratories to purchase BNPPLC's interest in the Property as provided in this
Agreement.

"Applicable Sale" shall have the meaning indicated in subparagraph 3.(C).

"Appraised Value" shall have the meaning indicated in subparagraph 5.(D)(3).

"Balance of Unpaid Construction Period Losses" means, subject to the
qualifications hereinafter set forth, an amount equal to the sum of:

(1)the total Losses (if any), including Contingent Losses, that have been
incurred or suffered by BNPPLC or other Interested Parties at any time and from
time to time prior to the Completion Date by reason of, in connection with or
arising out of (A) their ownership or alleged ownership of any interest in the
Property or the payments required by the Operative Documents, (B) the use or
operation of the Property, (C) the negotiation, administration or enforcement of
the Operative Documents, (D) the making of Funding Advances, (E) the
Construction Project, (F) the breach by Specialty Laboratories of this Agreement
or any other Operative Document or any other document executed by Specialty
Laboratories in connection herewith, (G) any failure of the Property or
Specialty Laboratories itself to comply with Applicable Laws, (H) Permitted
Encumbrances, (I) Hazardous Substance Activities, including those occurring
prior to Effective Date, (J) any obligations of BNPPLC under the Ground Lease or
the Closing Certificate, or (K) any bodily or personal injury or death or
property damage occurring in or upon or in the vicinity of the Property through
any cause whatsoever; plus

(2)interest accruing at the Default Rate, compounded annually, on each payment
of any such Losses by BNPPLC or any other Interested Party from the date such
payment was made to the Designated Sale Date.

For purposes of computing the Balance of Unpaid Construction Period Losses
hereunder, Losses as described in clause (1) of this definition will include
each reduction (if any) (i) in the Carrying Costs added to the Outstanding
Construction Allowance as provided in the Construction Management Agreement, or
(ii) in the Base Rent payable to BNPPLC as provided in the Lease, that results
from Pre-lease Force Majeure Losses. In other words, the Losses described in
clause (1) will include the amounts (if any) by which additional Carrying Costs
and Base Rent would have accrued if Pre-lease Force Majeure Losses were not a
factor in the formulas which are set forth in the Construction Management
Agreement and in the Lease for calculating Carrying Costs and Base Rent,
respectively.

Notwithstanding the foregoing, however, none of the following will be included
in the Balance of Unpaid Construction Period Losses: (i) costs paid by BNPPLC
with the proceeds of the Initial Funding Advance as part of the Transaction
Expenses; (ii) Losses paid or reimbursed from Construction Advances (including
Impositions, insurance premiums and amounts paid by Specialty Laboratories prior
to the Completion Date and reimbursed to it through Construction Advances made
pursuant to the Construction Management Agreement, and also including costs and
expenditures incurred or paid by or on behalf of BNPPLC after any Owner's
Election to Continue Construction, to the extent that such costs and
expenditures are considered to be Construction Advances as provided in the
Construction Management Agreement); (iii) any other Losses which Specialty
Laboratories has paid prior to the Designated Sale Date or for which Specialty
Laboratories remains fully obligated to pay pursuant to the other Operative
Documents (including Covered Construction Period Losses paid or payable by
Specialty Laboratories pursuant to the Construction Management Agreement); and
(iv) any decline in the value of the Property, including any such decline that

2

--------------------------------------------------------------------------------




is attributable solely to a Pre-lease Force Majeure Event and thus constitutes a
Pre-lease Force Majeure Loss.

Also, none of the following will be included in the Balance of Unpaid
Construction Period Losses: (w) any costs or expenses incurred by any Interested
Party (including BNPPLC or any transferee of BNPPLC) to accomplish any Permitted
Transfers described in clauses (2) or (3) of the definition thereof in the
Common Definitions and Provisions Agreement, (x) Excluded Taxes, (y) Losses
incurred or suffered by any Interested Party that are proximately caused by (and
attributed by any applicable principles of comparative fault to) the Established
Misconduct of that Interested Party, or (z) Losses incurred or suffered in
connection with the execution of the Participation Agreement by Participants (or
supplements making them parties thereto) or in connection with any negotiation
or due diligence Participants may undertake before entering into the
Participation Agreement.

"Bona Fide Arrangement" shall have the meaning indicated in subparagraph 3.(C).

"BNPPLC's Adjusted Investment in the Property" means BNPPLC's Gross Investment
in the Property, less Pre-lease Force Majeure Losses (if any), calculated as of
the Designated Sale Date.

"BNPPLC's Gross Investment in the Property" means Stipulated Loss Value on the
Designated Sale Date, plus any 97-10/Prepayments that have been deducted as
Qualified Prepayments in the calculation of such Stipulated Loss Value.

"Break Even Price" means an amount equal to:

(1)Stipulated Loss Value on the Designated Sale Date, plus

(2)all out-of-pocket costs and expenses (including any appraisal costs,
withholding taxes (if any) not constituting Excluded Taxes, transfer taxes,
Breakage Costs and Attorneys' Fees) incurred by BNPPLC in connection with any
sale of BNPPLC's interests in the Property under this Agreement or in connection
with collecting payments due hereunder, and plus

(3)an amount equal to the Balance of Unpaid Construction Period Losses, less

(4)the aggregate amounts (if any) of Direct Payments to Participants and Deposit
Taker Losses.


If, however, the Balance of Unpaid Construction Period Losses includes
Contingent Losses, then for purposes of computing the Break Even Price
applicable to any proposed sale on the Designated Sale Date, Specialty
Laboratories may elect to exclude such Contingent Losses from the Break Even
Price by providing to BNPPLC, for the benefit of BNPPLC and other Interested
Parties, a written agreement to indemnify and defend BNPPLC and other Interested
Parties against the excluded Losses. However, to be effective for purposes of
reducing the Break Even Price, any such written indemnity must be fully executed
and delivered by Specialty Laboratories on or prior to the Designated Sale Date,
must include provisions comparable to subparagraphs 5(C)(ii), (iii), (iv) and
(v) of the Lease and otherwise must be in form and substance reasonably
satisfactory to BNPPLC.

"Committed Price" shall have the meaning indicated in subparagraph 3.(B)(4).

"Contingent Losses" means any Losses that consist of claims asserted against
BNPPLC or another Interested Party prior to the Designated Sale Date, but that
are not liquidated or paid on or prior to the Designated Sale Date. Any
Contingent Losses included in the Unpaid Balance of Construction Period Losses,
and thus which are relevant to the computation of the Break Even Price, will
equal the sum as reasonably estimated by BNPPLC of (i) all Attorneys'

3

--------------------------------------------------------------------------------




Fees and other costs that will be incurred to defend against such claims, and
(ii) the amount for which BNPPLC or the other Interested Party can settle or
satisfy such claims.

"Deemed Sale" shall have the meaning indicated in subparagraph 3.(C).

"DSD Retention Election" shall have the meaning indicated in subparagraph
2.(A)(2)(a).

"Extended Period Retention Election" shall have the meaning indicated in
subparagraph 3.(C).

"Final Sale Date" means the earlier of (1) the date upon which BNPPLC conveys
the Property to consummate any sale of the Property to an Applicable Purchaser
resulting from Specialty Laboratories' exercise of Specialty Laboratories'
Extended Remarketing Right as described in subparagraph 3.(B); (2) if a Deemed
Sale occurs as described in subparagraph 3.(C), the Proposed Sale Date upon
which BNPPLC would have conveyed the Property to consummate a sale to an
Applicable Purchaser but for BNPPLC's Extended Period Retention Election; or
(3) the date upon which BNPPLC otherwise conveys the Property to consummate a
sale, with respect to which (i) Specialty Laboratories' Extended Remarketing
Right is terminated pursuant to subparagraph 5.(D) and (ii) sales proceeds are
distributed by BNPPLC as described in subparagraph 3.(E).

"Make Whole Amount" means the sum of the following:

(1)the amount by which the Break Even Price on the Designated Sale Date exceeds
any Supplemental Payment actually paid to BNPPLC on the Designated Sale Date,
plus

(2)interest on the amount described in the preceding clause (1) computed at the
Default Rate for the period commencing on the Designated Sale Date and ending on
the Final Sale Date, plus

(3)all out-of-pocket costs and expenses (including Attorneys' Fees and
withholding taxes [if any], other than Excluded Taxes) incurred by BNPPLC in
connection with the sale of the Property, to the extent (if any) not already
included in the Break Even Price, and plus

(4)the sum of all Impositions, insurance premiums and other Losses suffered or
incurred by BNPPLC or any other Interested Party with respect to the ownership,
operation or maintenance of the Property after the Designated Sale Date,
together with interest on such Impositions, insurance premiums and other Losses
computed at the Default Rate from the date paid or incurred to the Final Sale
Date.

"Maximum Remarketing Obligation" means a dollar amount equal to the product of:

(i)BNPPLC's Adjusted Investment in the Property, times

(ii)100% minus the Residual Risk Percentage;

provided, however, that (a) Specialty Laboratories itself shall not have elected
to accelerate the Designated Sale Date as provided in clause (2) of the
definition of Designated Sale Date in the Common Definitions and Provisions
Agreement, and (b) no 97-1/Default (100%) shall have occurred on or be
continuing on the Designated Sale Date. If Specialty Laboratories shall have
elected to accelerate the Designated Sale Date as provided in clause (2) of the
definition of Designated Sale Date in the Common Definitions and Provisions
Agreement, then the Maximum Remarketing Obligation shall equal the full amount
of the Break Even Price. If Specialty Laboratories shall have made no such
election, but a 97-1/Default (100%) shall have occurred or be continuing on the
Designated Sale Date, then the Maximum Remarketing Obligation shall equal
BNPPLC's Adjusted Investment in the Property.

"Must-Sell Price" means a price for the Property sufficient to generate sales
proceeds that, when added to the reimbursement to Specialty Laboratories
required of BNPPLC by

4

--------------------------------------------------------------------------------




clause (4) of subparagraph 3.(E) (i.e., that when added to the aggregate
payments, if any, made by Specialty Laboratories to BNPPLC as a Supplemental
Payment or as a 97-10/Prepayment), equal the Make Whole Amount.

"Notice of Intent to Retain" shall have the meaning indicated in subparagraph
3.(C).

"Notice of Sale" shall have the meaning indicated in subparagraph 3.(B)(4).

"Proposed Sale Date" shall have the meaning indicated in subparagraph 3.(B).

"Purchase Option" shall have the meaning indicated in subparagraph 2.(A)(1).

"Sale Closing Documents" means the assignments and other documents that BNPPLC
must tender pursuant to Paragraph 4 to consummate any sale of the Property
pursuant to this Agreement.

"Settle Up Date" shall have the meaning indicated in subparagraph 3.(C).

"Specialty Laboratories' Extended Remarketing Period" means the thirty months
following the Designated Sale Date.

"Specialty Laboratories' Extended Remarketing Right" shall have the meaning
indicated in subparagraph 3.(B).

"Specialty Laboratories' Initial Remarketing Right" shall have the meaning
indicated in subparagraph 2.(A)(2).

"Specialty Laboratories' PA Obligations" means the obligations of Specialty
Laboratories under this Agreement, including Specialty Laboratories' obligations
to pay a Supplemental Payment as provided in subparagraph 2.(A)(3) and its
obligation to pay any and all damages (whether direct or indirect, foreseen or
unforeseen, general or special) that BNPPLC suffers because of any breach of
this Agreement by Specialty Laboratories.

"Specialty Laboratories' Target Price" means the highest cash purchase price
that, according to Specialty Laboratories, should reasonably be expected for the
Property during Specialty Laboratories' Extended Remarketing Period if Specialty
Laboratories makes a reasonable marketing effort to sell the Property, as such
price is set forth in a notice given by Specialty Laboratories to BNPPLC after
the Designated Sale Date. Once established by any such notice, the amount of
Specialty Laboratories' Target Price will not be increased, although nothing in
this definition will be construed to prevent Specialty Laboratories from
arranging a sale of the Property pursuant to this Agreement at a price higher
than Specialty Laboratories' Target Price. After providing a notice of Specialty
Laboratories' Target Price to BNPPLC, Specialty Laboratories may later decrease
Specialty Laboratories' Target Price by another notice to BNPPLC; provided,
however, that any such decrease is justified by a material adverse change in the
condition of the Property (e.g., significant damage to the Property by fire or
other casualty).

"Supplemental Payment" shall have the meaning indicated in subparagraph
2.(A)(3).

"Supplemental Payment Obligation" shall have the meaning indicated in
subparagraph 2.(A)(3).

"Third Party Price" shall have the meaning indicated in subparagraph
2.(A)(2)(a).

"Voting Stock" of any Person means any shares of stock of such Person whose
holders are entitled under ordinary circumstances to vote for the election of
directors of such Person (irrespective of whether at the time stock of any other
class or classes shall have or might have voting power by reason of the
happening of any contingency).

5

--------------------------------------------------------------------------------



2.    Specialty Laboratories' Options and Obligations on the Designated Sale
Date.

        (A)    Right to Purchase; Initial Remarketing Right; Supplemental
Payment Obligation.    Whether or not an Event of Default shall have occurred
and be continuing, but subject to Paragraph 5 below:

        (1)  Specialty Laboratories shall have the right (the "Purchase Option")
to purchase or cause an Affiliate of Specialty Laboratories to purchase the
Property on the Designated Sale Date for a cash price equal to the Break Even
Price.

        (2)  If neither Specialty Laboratories nor an Affiliate of Specialty
Laboratories purchases the Property on the Designated Sale Date as provided in
the preceding subparagraph 2.(A)(1), then Specialty Laboratories shall have the
following rights (collectively, "Specialty Laboratories' Initial Remarketing
Rights"):

        (a)  First, Specialty Laboratories shall have the right (but not the
obligation) to designate a third party who is not an Affiliate of Specialty
Laboratories as the Applicable Purchaser and to cause such Applicable Purchaser
to purchase the Property on the Designated Sale Date for a cash price designated
by Specialty Laboratories that Specialty Laboratories has determined in good
faith to constitute reasonably equivalent value for the Property (the "Third
Party Price"). If, however, the Break Even Price exceeds the sum of any Third
Party Price actually tendered or to be tendered to BNPPLC by the Applicable
Purchaser and any Supplemental Payment actually paid by Specialty Laboratories
as described below, then BNPPLC may affirmatively elect to decline such tender
from the Applicable Purchaser and to keep the Property rather than sell to the
Applicable Purchaser pursuant to this subparagraph 2.(A)(2) (a "DSD Retention
Election").

        (b)  Second, if Specialty Laboratories elects to cause and does cause an
Applicable Purchaser who is not an Affiliate of Specialty Laboratories to
purchase the Property on the Designated Sale Date and the cash proceeds actually
received by BNPPLC as the purchase price from the Applicable Purchaser exceed
the Break Even Price, then BNPPLC shall pay such excess to Specialty
Laboratories or as otherwise required by Applicable Law.

        (3)  If for any reason whatsoever neither Specialty Laboratories nor an
Applicable Purchaser pays to BNPPLC a net cash price for the Property on the
Designated Sale Date equal to or in excess of the Break Even Price, then
Specialty Laboratories shall have the obligation (the "Supplemental Payment
Obligation") to pay to BNPPLC on the Designated Sale Date a supplemental payment
(the "Supplemental Payment") equal to the lesser of:

        (a)  the amount by which the Break Even Price exceeds the net cash price
(if any) actually received and retained by BNPPLC on the Designated Sale Date;
or

        (b)  the Maximum Remarketing Obligation.

Without limiting the generality of the foregoing, unless Specialty Laboratories
makes an effective election to terminate the Supplemental Payment Obligation as
provided in subparagraph 5.(B), Specialty Laboratories must pay the Supplemental
Payment to BNPPLC even if BNPPLC does not sell the Property to Specialty
Laboratories or an Applicable Purchaser on the Designated Sale Date because of
(A) a DSD Retention Election, or (B) a failure of Specialty Laboratories to
exercise, or decision by Specialty Laboratories not to exercise, the Purchase
Option or Specialty Laboratories' Initial Remarketing Right. If any Supplemental
Payment or other amount payable to BNPPLC pursuant to this subparagraph 2.(A) is
not actually paid to BNPPLC on the Designated Sale Date, Specialty Laboratories
shall also pay interest on the past due amount computed at the Default Rate from
the Designated Sale Date. Specialty Laboratories acknowledges that it is
undertaking the Supplemental Payment Obligation in consideration of the rights
afforded to it by this Agreement, but that such obligation is not contingent
upon any exercise by Specialty

6

--------------------------------------------------------------------------------

Laboratories of such rights or upon any purchase of the Property by Specialty
Laboratories or an Applicable Purchaser.

        (B)    Designation of the Purchaser.    To give BNPPLC the opportunity
before the Designated Sale Date to prepare the Sale Closing Documents, Specialty
Laboratories must, by a notice to BNPPLC given at least ten days prior to the
Designated Sale Date, specify irrevocably, unequivocally and with particularity
any party who will purchase the Property because of Specialty Laboratories'
exercise of its Purchase Option or of Specialty Laboratories' Initial
Remarketing Right. If for any reason Specialty Laboratories fails to do so,
BNPPLC shall be entitled to postpone the delivery of the Sale Closing Documents
until a date after the Designated Sale Date and not more than twenty days after
Specialty Laboratories finally does so specify a party, but such postponement
will not relieve or postpone the obligation of Specialty Laboratories to make a
Supplemental Payment on the Designated Sale Date as provided in subparagraph
2.(A)(3).

        (C)    Effect of the Purchase Option and Specialty Laboratories' Initial
Remarketing Right on Subsequent Title Encumbrances.    Any conveyance of the
Property to Specialty Laboratories or any Applicable Purchaser pursuant to
subparagraph 2.(A) shall cut off and terminate any interest in the Improvements
or other Property claimed by, through or under BNPPLC, including any interest
claimed by the Participants and including any Liens Removable by BNPPLC (such
as, but not limited to, any judgment liens established against the Property
because of a judgment rendered against BNPPLC and any leasehold or other
interests conveyed by BNPPLC in the ordinary course of BNPPLC's business), but
not including personal obligations of Specialty Laboratories to BNPPLC under the
Lease or other Operative Documents (including obligations arising under the
indemnities therein). Anyone accepting or taking any interest in the Property
through or under BNPPLC after the date of this Agreement shall acquire such
interest subject to the Purchase Option and Specialty Laboratories' Initial
Remarketing Right. Further, Specialty Laboratories and any Applicable Purchaser
shall be entitled to pay any payment required by this Agreement for the purchase
of the Property directly to BNPPLC notwithstanding any prior conveyance or
assignment by BNPPLC, voluntary or otherwise, of any right or interest in this
Agreement or the Property, and neither Specialty Laboratories nor any Applicable
Purchaser shall be responsible for the proper distribution or application of any
such payments by BNPPLC; and any such payment to BNPPLC shall discharge the
obligation of Specialty Laboratories to cause such payment to all Persons
claiming an interest in such payment. Contemporaneously with the execution of
this Agreement, the parties shall execute and record a memorandum of this
Agreement for purposes of effecting constructive notice to all Persons of
Specialty Laboratories' rights under this Agreement, including its rights under
this subparagraph.

        (D)    Security for the Purchase Option and Specialty Laboratories'
Initial Remarketing Right.    To secure BNPPLC's obligation to sell the Property
pursuant to subparagraph 2.(A) and to pay any damages to Specialty Laboratories
caused by a breach of such obligations, including any such breach caused by a
rejection or termination of this Agreement in any bankruptcy or insolvency
proceeding instituted by or against BNPPLC, as debtor, BNPPLC does hereby grant
to Specialty Laboratories a lien and security interest against all rights, title
and interests of BNPPLC from time to time in and to the Improvements and other
Property. Specialty Laboratories may enforce such lien and security interest
judicially after any such breach by BNPPLC, but not otherwise.

        Contemporaneously with the execution of this Agreement, Specialty
Laboratories and BNPPLC will execute a memorandum of this Agreement which is in
recordable form and which specifically references the lien granted in this
subparagraph, and Specialty Laboratories shall be entitled to record such
memorandum at any time prior to the Designated Sale Date.

        (E)    Delivery of Books and Records If BNPPLC Retains the
Property.    Unless Specialty Laboratories or its Affiliate or another
Applicable Purchaser purchases the Property pursuant to subparagraph 2.(A),
promptly after the Designated Sale Date Specialty Laboratories shall deliver to

7

--------------------------------------------------------------------------------


BNPPLC copies of all plans and specifications for the Property prepared in
connection with the construction contemplated by the Construction Management
Agreement and the Lease, together with copies of all other books and records of
Specialty Laboratories cross out which will be necessary or useful to any future
owner's or occupant's use of the Property in the manner permitted by the Lease.
(Specialty Laboratories may, however, redact the copies of its books and records
delivered pursuant to this Paragraph as necessary to remove, delete or black out
any "proprietary information," as defined in Paragraph 21 of the Lease, before
delivering such copies to BNPPLC.)

3.    Specialty Laboratories' Rights and Options After the Designated Sale Date.

        (A)    Specialty Laboratories' Right to Buy During the 30 Days After the
Designated Sale Date.    Even after a failure to pay any required Supplemental
Payment on the Designated Sale Date, Specialty Laboratories may nonetheless
tender (or cause an Applicable Purchaser to tender) to BNPPLC the full Break
Even Price and all amounts then due under the Operative Documents, together with
interest on the total Break Even Price computed at the Default Rate from the
Designated Sale Date to the date of tender, on any Business Day within thirty
days after the Designated Sale Date. If presented with such a tender within
thirty days after the Designated Sale Date, BNPPLC must accept it and promptly
thereafter deliver to Specialty Laboratories (or the Applicable Purchaser) the
Sale Closing Documents listed in Paragraph 4 and any Escrowed Proceeds then
constituting Property held by BNPPLC. Otherwise, BNPPLC shall have no obligation
to convey the Property pursuant to this subparagraph.

        (B)    Specialty Laboratories' Extended Right to Remarket.    During
Specialty Laboratories' Extended Remarketing Period, Specialty Laboratories
shall have the right ("Specialty Laboratories' Extended Remarketing Right") to
purchase or cause an Applicable Purchaser to purchase the Property. Specialty
Laboratories' Extended Remarketing Right shall, however, be subject to all of
the following conditions:

        (1)  The Property shall not have been sold on the Designated Sale Date
as provided in Paragraph 2 or within the thirty days thereafter as provided in
subparagraph 3.(A).

        (2)  Specialty Laboratories' Extended Remarketing Right shall not have
been terminated pursuant to subparagraph 5.(C) because of Specialty
Laboratories' failure to make any Supplemental Payment or 97-10/Prepayment.

        (3)  Specialty Laboratories' Extended Remarketing Right shall not have
been terminated by BNPPLC pursuant to subparagraph 5.(D) to facilitate BNPPLC's
sale of the Property to a third party as described in subparagraph 3.(D).

        (4)  Specialty Laboratories must provide a notice to BNPPLC (a "Notice
of Sale") setting forth (i) the date proposed by Specialty Laboratories as the
Final Sale Date (the "Proposed Sale Date"), which must be no sooner than thirty
days after BNPPLC's receipt of the Notice of Sale and no later than the last
Business Day of the Extended Remarketing Period, (ii) the full legal name of the
purchaser (be it Specialty Laboratories or an Applicable Purchaser) and such
other information as will be required to prepare the Sale Closing Documents,
(iii) the amount of Specialty Laboratories' Target Price, if Specialty
Laboratories has not previously notified BNPPLC of Specialty Laboratories'
Target Price, and the cash price that will be tendered to BNPPLC for the
Property (the "Committed Price"), and (iv) an affirmative, conspicuous statement
as follows:

IMPORTANT: This notice is intended as a "Notice of Sale" given to satisfy the
conditions imposed by subparagraph 3.(B) of the Purchase Agreement dated as of
March 26, 2002 between you and the undersigned. Because of this Notice of Sale,
you may have important rights and elections under subparagraph 3.(C) of that
Purchase Agreement, which you should review and discuss with counsel immediately
following receipt of this notice.

        (5)  If the purchaser of the Property is to be Specialty Laboratories or
an Affiliate of Specialty Laboratories, then the cash price to be paid to BNPPLC
for the Property must be no less

8

--------------------------------------------------------------------------------

than the Must Sell Price, and the Proposed Sale Date must be no later than
ninety days after the Designated Sale Date.

        (6)  If the purchaser of the Property is not to be Specialty
Laboratories or an Affiliate of Specialty Laboratories, the Committed Price must
be no less than Specialty Laboratories' Target Price. Also, if the cash price to
be paid to BNPPLC is less than the Must Sell Price or the Proposed Sale Date is
more than ninety days after the Designated Sale Date, both Specialty
Laboratories and the Applicable Purchaser must execute and acknowledge a Grant
of Repurchase Option and Restrictive Covenants Agreement in the form attached as
Exhibit E for delivery with the other Sale Closing Documents upon the
consummation of the sale.

        (C)    BNPPLC's Right to Decline to Sell for a Price Below the Must-Sell
Price; Distribution of Deemed Sales Proceeds.    

        (1)  Notwithstanding the foregoing, if Specialty Laboratories delivers a
Notice of Sale specifying a Committed Price below the Must-Sell Price for any
sale of the Property that Specialty Laboratories is attempting to arrange
pursuant to subparagraph 3.(B), and with regard to which Specialty Laboratories
can satisfy all the conditions listed in subparagraph 3.(B) (for purposes of
this subparagraph 3.(C), the "Applicable Sale"), then:

        (I)  until the Final Sale Date, BNPPLC itself may continue to market the
Property for sale at a price higher than the Committed Price; and

        (II)  BNPPLC may decline to convey its interest in the Property to the
Applicable Purchaser on the Proposed Sale Date for the Applicable Sale, and by
so doing BNPPLC will be considered to have made an affirmative election to keep
the Property (an "Extended Period Retention Election").

        (2)  If Specialty Laboratories does satisfy all the conditions listed in
subparagraph 3.(B) for any Applicable Sale, and yet BNPPLC makes an Extended
Period Retention Election on the Proposed Sale Date for the Applicable Sale,
Specialty Laboratories may qualify the Applicable Sale as a "Bona Fide
Arrangement" (herein so called) by (i) notifying BNPPLC on the Proposed Sale
Date that Specialty Laboratories will qualify the Applicable Sale as a Bona Fide
Arrangement hereunder, and (ii) causing the Applicable Purchaser to tender the
following to BNPPLC at a convenient location in Dallas, Texas, starting no later
than three Business Days after the Proposed Sale Date for the Applicable Sale
and continuing thereafter for a period of not less than ten Business Days:

        (a)  all Sale Closing Documents, properly completed and duly executed
and acknowledged (where appropriate) on behalf of both the Applicable Purchaser
and Specialty Laboratories, and ready for execution and acknowledgment on behalf
of BNPPLC; and

        (b)  the full amount of the Committed Price for the Applicable Sale.

No such tender will be effective to establish a Bona Fide Arrangement if it is
made subject to any conditions other than the execution and acknowledgment
(where appropriate) of the Sale Closing Documents on behalf of BNPPLC or if it
is withdrawn before ten Business Days following the day upon which the tender
was first made. Notwithstanding BNPPLC's prior Extended Period Retention
Election, BNPPLC may accept any such tender at any time until it is withdrawn by
notice to BNPPLC.

        (3)  If Specialty Laboratories qualifies an Applicable Sale as a Bona
Fide Arrangement, but BNPPLC rejects the tender of the Committed Price and
executed Sale Closing Documents made by the Applicable Purchaser, then BNPPLC
will, for purposes of subparagraph 3.(E), be deemed to have sold the Property
for a price equal to the Committed Price (a "Deemed Sale") as of the Final Sale
Date for such Applicable Sale. The date upon which BNPPLC must make any payments
to

9

--------------------------------------------------------------------------------




Specialty Laboratories required by subparagraph 3.(E) because of the Deemed Sale
(the "Settle Up Date") will be the thirty days after the Final Sale Date for the
Applicable Sale, unless BNPPLC elects to postpone the Settle Up Date. By notice
to Specialty Laboratories BNPPLC may postpone the Settle Up Date one or more
times to any Business Day that is prior to the expiration of Specialty
Laboratories' Extended Remarketing Right and prior to any termination of
Specialty Laboratories' Extended Remarketing Right by BNPPLC in connection with
an actual sale of the Property as described subparagraph 5.(D) of this
Agreement.

        (D)    BNPPLC's Right to Sell.    At any time more than thirty days
after the Designated Sale Date, if the Property has not already been sold and
conveyed by BNPPLC pursuant to Paragraph 2 or this Paragraph 3, BNPPLC shall
have the right to sell the Property or offer the Property for sale to any third
party on any terms believed to be appropriate by BNPPLC in its sole good faith
business judgment. If, however, Specialty Laboratories' Extended Remarketing
Right has not already been terminated or expired prior to the sale by BNPPLC,
and if Specialty Laboratories' Extended Remarketing Right is not terminated by
BNPPLC contemporaneously with the sale pursuant to subparagraph 5.(D) of this
Agreement, then (as more particularly provided in subparagraph 3.(F)) Specialty
Laboratories' Extended Remarketing Right will survive the sale by BNPPLC and the
purchaser at the sale will take subject to Specialty Laboratories' Extended
Remarketing Right. Without limiting the foregoing, any purchaser of the Property
from BNPPLC that takes the Property subject to Specialty Laboratories' Extended
Remarketing Right will be obligated to distribute proceeds of a subsequent sale
of the Property as described in the next subparagraph in the same manner and to
the same extent that BNPPLC itself would have been obligated if not for the sale
by BNPPLC to the purchaser.

        (E)    Specialty Laboratories' Right to Share in Sales Proceeds Received
By BNPPLC While Specialty Laboratories' Extended Remarketing Right
Continues.    If BNPPLC completes any sale and conveyance of the Property (other
than to Specialty Laboratories or an Affiliate of Specialty Laboratories) after
the Designated Sale Date and before the termination or expiration of Specialty
Laboratories' Extended Remarketing Right, then BNPPLC must, unless Specialty
Laboratories' Extended Remarketing Right will survive the sale as described in
the preceding subparagraph, apply the cash proceeds actually received by BNPPLC
from the sale (regardless of whether the sale is arranged by Specialty
Laboratories as provided in subparagraph 3.(B) or by BNPPLC itself) in the
following order:

        (1)  first, to pay or reimburse to BNPPLC the out-of-pocket costs and
expenses (including Attorneys' Fees and withholding taxes [if any], other than
Excluded Taxes) incurred by BNPPLC in connection with the sale of the Property;

        (2)  second, to pay or reimburse to BNPPLC the Impositions, insurance
premiums and other Losses suffered or incurred by BNPPLC with respect to the
ownership, operation or maintenance of the Property after the Designated Sale
Date, together with interest on such Impositions, insurance premiums and other
Losses computed at the Default Rate from the date paid or incurred to the date
reimbursed from sales proceeds;

        (3)  third, to pay to BNPPLC an amount equal to the difference, if any,
computed by subtracting (i) the aggregate payments, if any, previously made by
Specialty Laboratories to BNPPLC as a Supplemental Payment or as a
97-10/Prepayment, from (ii) BNPPLC's Adjusted Investment in the Property;

        (4)  fourth, to reimburse Specialty Laboratories for the aggregate
payments, if any, previously made by Specialty Laboratories to BNPPLC as a
Supplemental Payment or as a 97-10/Prepayment;

        (5)  fifth, to pay to BNPPLC an amount that, when added to all payments
or reimbursements to BNPPLC described in the preceding clauses (1), (2) and (3),
will equal the Make Whole Amount;

10

--------------------------------------------------------------------------------




        (6)  sixth, to pay to BNPPLC any other amounts then due from Specialty
Laboratories to BNPPLC under any of the Operative Documents; and

        (7)  seventh, if any such cash proceeds exceed all the payments and
reimbursements that are required or may be required as described in the clauses
(1) through (6) preceding, to pay the excess to Specialty Laboratories or as
otherwise required by Applicable Law.

If, however, BNPPLC completes any sale and conveyance of the Property after
Specialty Laboratories' Extended Remarketing Right expires or is terminated,
BNPPLC will not be required by this subparagraph to share such proceeds with
Specialty Laboratories or any other party.

        (F)    Permitted Transfers During Specialty Laboratories' Extended
Remarketing Period.    Any "Permitted Transfer" described in clause (8) of the
definition thereof in the Common Definitions and Provisions Agreement to an
Affiliate of BNPPLC or that covers BNPPLC's entire interest in the Improvements
will be made subject to Specialty Laboratories' Extended Remarketing Right if,
at the time of the Permitted Transfer, Specialty Laboratories' Extended
Remarketing Right has not already expired or been terminated as provided herein.
Any other such Permitted Transfer described in clause (8) of the definition
thereof, however, will not be subject to Specialty Laboratories' Extended
Remarketing Right. Thus, for example, BNPPLC's conveyance of a utility easement
or a space lease more than thirty days after the Designated Sale Date to a
Person not an Affiliate of BNPPLC shall not be subject to Specialty
Laboratories' Extended Remarketing Right, although following the conveyance of
the lesser estate, Specialty Laboratories' Extended Remarketing Right may
continue to apply to BNPPLC's remaining interest in the Improvements and any
Personal Property.

4.    Terms of Conveyance Upon Purchase.    As necessary to consummate any sale
of the Property to Specialty Laboratories or an Applicable Purchaser pursuant to
this Agreement, BNPPLC must, subject to any postponement permitted by
subparagraph 2.(B), promptly after the tender of the purchase price and any
other payments to BNPPLC required pursuant to Paragraph 2 or Paragraph 3, as
applicable, convey all of BNPPLC's right, title and interest in the Improvements
and other Property to Specialty Laboratories or the Applicable Purchaser, as the
case may be, by BNPPLC's execution, acknowledgment (where appropriate) and
delivery of the Sale Closing Documents. Such conveyance by BNPPLC will be
subject only to the Permitted Encumbrances and any other encumbrances that do
not constitute Liens Removable by BNPPLC. However, such conveyance shall not
include the rights of BNPPLC or other Interested Parties under the indemnities
provided in the Operative Documents, including rights to any payments then due
from Specialty Laboratories under the indemnities or that may become due
thereafter because of any expense or liability incurred by BNPPLC or another
Interested Party resulting in whole or in part from events or circumstances
occurring or alleged to have occurred before such conveyance. All costs, both
foreseen and unforeseen, of any purchase by Specialty Laboratories or an
Applicable Purchaser hereunder shall be the responsibility of the purchaser. The
Sale Closing Documents used to accomplish such conveyance shall consist of the
following: (1) documents in the forms required by Exhibit B, including either a
termination or an assignment of the Ground Lease and other rights and interests
of BNPPLC in the Property, (2) a Secretary's Certificate in the form attached as
Exhibit C, (3) a certificate concerning tax withholding in the form attached as
Exhibit D, and (4) if the condition specified in subparagraph 3.(B)(6) is
applicable, a Grant of Repurchase Option and Restrictive Covenants Agreement
executed by both Specialty Laboratories and the Applicable Purchaser in the form
attached as Exhibit E. If for any reason BNPPLC fails to tender the Sale Closing
Documents as required by this Paragraph 4, BNPPLC may cure such refusal at any
time before thirty days after receipt of a demand for such cure from Specialty
Laboratories.

5.    Survival and Termination of the Rights and Obligations of Specialty
Laboratories and BNPPLC.

        (A)    Status of this Agreement Generally.    Except as expressly
provided herein, this Agreement shall not terminate; nor shall Specialty
Laboratories have any right to terminate this Agreement; nor shall Specialty
Laboratories be entitled to any reduction of the Break Even Price, the Maximum

11

--------------------------------------------------------------------------------


Remarketing Obligation, the Make Whole Amount or any payment required hereunder;
nor shall any of the obligations of Specialty Laboratories to BNPPLC under
Paragraph 2 be excused by reason of (i) any damage to or the destruction of all
or any part of the Property from whatever cause, (ii) the taking of or damage to
the Property or any portion thereof by eminent domain or otherwise for any
reason, (iii) the prohibition, limitation or restriction of Specialty
Laboratories' use of all or any portion of the Property or any interference with
such use by governmental action or otherwise, (iv) any eviction of Specialty
Laboratories or any party claiming under Specialty Laboratories by paramount
title or otherwise, (v) Specialty Laboratories' prior acquisition or ownership
of any interest in the Property, (vi) any default on the part of BNPPLC under
this Agreement, the Ground Lease, the Construction Management Agreement, the
Lease or any other agreement to which BNPPLC is a party, or (vii) any other
cause, whether similar or dissimilar to the foregoing, any existing or future
law to the contrary notwithstanding. It is the intention of the parties hereto
that the obligations of Specialty Laboratories hereunder (including the
obligation to make any Supplemental Payment as provided in Paragraph 2 shall be
separate and independent covenants and agreements from BNPPLC's obligations
under this Agreement or any other agreement between BNPPLC and Specialty
Laboratories; provided, however, that nothing in this subparagraph shall be
construed as a waiver by Specialty Laboratories of any right Specialty
Laboratories may have at law or in equity to the following remedies, whether
because of BNPPLC's failure to remove a Lien Removable by BNPPLC or because of
any other default by BNPPLC under this Agreement: (i) the recovery of monetary
damages, (ii) injunctive relief in case of the violation, or attempted or
threatened violation, by BNPPLC of any of the express covenants, agreements,
conditions or provisions of this Agreement which are binding upon BNPPLC, or
(iii) a decree compelling performance by BNPPLC of any of the express covenants,
agreements, conditions or provisions of this Agreement which are binding upon
BNPPLC.

        (B)    Election by Specialty Laboratories to Terminate the Supplemental
Payment Obligation Prior to the Completion Date.    By delivery of a notice to
BNPPLC and the Participants in the form attached as Exhibit F, Specialty
Laboratories may terminate its Supplemental Payment Obligation, but only prior
to the Completion Date and only after (x) Specialty Laboratories shall have
given Notice of Specialty Laboratories' Intent to Terminate as provided in the
Construction Management Agreement, (y) BNPPLC shall have given any FOCB Notice
as provided in the Construction Management Agreement, or (z) BNPPLC shall have
given notice of its election to accelerate the Designated Sale Date as provided
in clause (3) of the definition Designated Sale Date in the Common Definitions
and Provisions Agreement. (If for any reason BNPPLC does not receive a notice
terminating the Supplemental Payment Obligation as described in the preceding
sentence prior to the Completion Date, then without any notice or other action
by the parties to this Agreement, Specialty Laboratories shall cease to have any
right to terminate the Supplemental Payment Obligation. Thus, even a decision by
BNPPLC to accelerate the Designated Sale Date will not entitle Specialty
Laboratories to terminate the Supplemental Payment Obligation so long as BNPPLC
refrains from giving notice of the acceleration until after the Completion
Date.) If Specialty Laboratories does send a notice to BNPPLC and Participants
in the form attached as Exhibit F, such notice shall (as provided therein)
constitute an irrevocable and absolute waiver by Specialty Laboratories of
Specialty Laboratories' rights to purchase the Property or to cause any of its
Affiliates to purchase the Property pursuant to this Agreement.

12

--------------------------------------------------------------------------------

        (C)    Automatic Termination of Specialty Laboratories' Rights.    If
Specialty Laboratories fails to pay the full amount of any Supplemental Payment
required by subparagraph 2.(A)(3) on the Designated Sale Date, then the Purchase
Option, Specialty Laboratories' Initial Remarketing Right, Specialty
Laboratories' Extended Remarketing Right and all other rights of Specialty
Laboratories hereunder, other than its rights under subparagraph 3.(A), shall
terminate automatically. If, however, prior to the Designated Sale Date
Specialty Laboratories effectively terminates the Supplemental Payment
Obligation pursuant to subparagraph 5.(B) by the delivery of a notice to BNPPLC
and Participants in the form attached as Exhibit F, so that Specialty
Laboratories is excused from the obligation to make any Supplemental Payment
pursuant to subparagraph 2.(A)(3), then Specialty Laboratories' Extended
Remarketing Right will not terminate automatically pursuant to this subparagraph
5.(C), but rather will survive except to the extent waived by such notice. No
termination of Specialty Laboratories' rights as described in this subparagraph
will limit BNPPLC's other remedies, including its right to sue for any
Supplemental Payment or other amounts due from Specialty Laboratories pursuant
to this Agreement.

        (D)    Termination of Specialty Laboratories' Extended Remarketing Right
to Permit a Sale by BNPPLC.    To permit a sale of the Property unencumbered by
Specialty Laboratories' Extended Remarketing Right, BNPPLC may terminate
Specialty Laboratories' Extended Remarketing Right contemporaneously with the
consummation of a sale of the Property by BNPPLC to any third party on any date
that is more than thirty days after the Designated Sale Date, if:

        (1)  Specialty Laboratories has notified BNPPLC of Specialty
Laboratories' Target Price, and either (a) the price being paid by the third
party is greater than Specialty Laboratories' Target Price, or (b) (i) the third
party purchasing the Property from BNPPLC is not an affiliate of BNPPLC,
(ii) BNPPLC has obtained an appraisal of Property from an independent real
estate appraiser as described below, and the price to be paid by the third party
is not less than 90% of the Appraised Value indicated by such appraisal, and
(iii) the other terms and conditions of the sale are satisfactory to BNPPLC in
its sole good faith business judgment; or

        (2)  Specialty Laboratories has failed to notify BNPPLC of Specialty
Laboratories' Target Price, and the third party purchasing the Property from
BNPPLC is not an affiliate of BNPPLC, and the price and other terms and
conditions of the sale are satisfactory to BNPPLC in its sole good faith
business judgment; or

        (3)  the third party purchasing the Property is paying a price
sufficient to obligate BNPPLC to reimburse Specialty Laboratories, pursuant to
clause (4) of subparagraph 3.(E), for any and all payments previously made by
Specialty Laboratories to BNPPLC as a Supplemental Payment or as a
97-10/Prepayment.

Specialty Laboratories acknowledges that BNPPLC's own marketing efforts after
the Designated Sale Date will depend upon its rights under this subparagraph,
and such efforts could be hampered if Specialty Laboratories' Target Price is
too high or if Specialty Laboratories delays in notifying BNPPLC of Specialty
Laboratories' Target Price. Thus, BNPPLC may at any time and from time to time
after the Designated Sale Date engage a professional real estate appraiser to
determine the fair market value of the Property in its then "AS IS" condition
(the "Appraised Value"). Any such appraiser must be an independent contractor
(not an employee of BNPPLC or any of its Affiliates), must have earned the
designation of MAI or equivalent and must have at least 10 years experience in
appraising commercial real estate in the Los Angeles area.

Without limiting the foregoing, if a Deemed Sale occurs as described in
subparagraph 3.(C)(3), then BNPPLC shall also be deemed to have terminated
Specialty Laboratories' Extended Remarketing Right pursuant to this subparagraph
on the Settle Up Date, with the result that BNPPLC shall be required to
distribute an amount equal to the sales proceeds it is deemed to have received
in accordance with subparagraph 3.(E). In such a case, however, BNPPLC may
condition any payments to Specialty Laboratories as required by subparagraph
3.(E) upon the delivery by Specialty Laboratories of a

13

--------------------------------------------------------------------------------


recordable written release and quitclaim of any rights and interests it may have
in and to the Property under this Agreement.

        (E)    Payment Only to BNPPLC.    All amounts payable under this
Agreement by Specialty Laboratories and, if applicable, by an Applicable
Purchaser must be paid directly to BNPPLC, and no payment to any other party
shall be effective for the purposes of this Agreement. This subparagraph shall
not, however, be construed to limit Specialty Laboratories' right to require the
deduction of Direct Payments to Participants and Deposit Taker Losses in the
calculation of the Break Even Price as provided in Paragraph 1.

        (F)    Preferences and Voidable Transfers.    If any payment to BNPPLC
by an Applicable Purchaser hereunder is held to constitute a preference or a
voidable transfer under Applicable Law, or must for any other reason be refunded
by BNPPLC to the Applicable Purchaser or to another Person, and if such payment
to BNPPLC reduced or had the effect of reducing a payment required of Specialty
Laboratories by this Agreement (e.g., a Supplemental Payment) or increased or
had the effect of increasing any sale proceeds paid over to Specialty
Laboratories pursuant to subparagraph 2.(A)(2)(b) or pursuant to subparagraph
3.(E), then Specialty Laboratories shall pay to BNPPLC upon demand an amount
equal to the reduction of the payment required of Specialty Laboratories or to
the increase of the excess sale proceeds paid to Specialty Laboratories, as
applicable, and this Agreement shall continue to be effective or shall be
reinstated as necessary to permit BNPPLC to enforce its right to collect such
amount from Specialty Laboratories.

        (G)    Remedies Under the Other Operative Documents.    No repossession
of or re-entering upon the Property or exercise of any other remedies available
to BNPPLC under the Construction Management Agreement, the Lease or other
Operative Documents shall terminate Specialty Laboratories' rights or
obligations hereunder, all of which shall survive BNPPLC's exercise of remedies
under the other Operative Documents. Specialty Laboratories acknowledges that
the consideration for this Agreement is separate and independent of the
consideration for the Construction Management Agreement, the Lease, the Closing
Certificate and other agreements executed by the parties, and Specialty
Laboratories' obligations hereunder shall not be affected or impaired by any
event or circumstance that would excuse Specialty Laboratories from performance
of its obligations under such other Operative Documents.

        (H)    Provisions Concerning Condemnation.    In anticipation of any
condemnation of all or part of the Property, Specialty Laboratories shall be
entitled to exercise its rights, subject to other terms and conditions of the
Operative Documents, to accelerate the Designated Sale Date (as provided in
clause (2) of the definition thereof in the Common Definitions and Provisions
Agreement) and to exercise the Purchase Option. By doing so, Specialty
Laboratories may acquire BNPPLC's interest in the Property and thereafter
control all aspects of the condemnation proceedings. But neither condemnation
nor any negotiations that Specialty Laboratories may undertake with condemning
authorities shall in and of itself be considered an exercise by Specialty
Laboratories of the Purchase Option or of Specialty Laboratories' other rights
under this Agreement.

6.    [Intentionally Omitted].

7.    Return of Funds.    BNPPLC shall be entitled to deliver any Escrowed
Proceeds directly to Specialty Laboratories or to any Applicable Purchaser
purchasing BNPPLC's interest in the Property pursuant to this Agreement
notwithstanding any prior actual or attempted conveyance or assignment by
Specialty Laboratories, voluntary or otherwise, of any right to receive the
same; BNPPLC shall not be responsible for the proper distribution or application
by Specialty Laboratories or any Applicable Purchaser of any such Escrowed
Proceeds paid over to Specialty Laboratories or the Applicable Purchaser; and
any such payment of Escrowed Proceeds to Specialty Laboratories or an Applicable
Purchaser shall discharge any obligation of BNPPLC to deliver the same to all
Persons claiming an interest therein.

14

--------------------------------------------------------------------------------


8.    Certain Remedies Cumulative.    No right or remedy herein conferred upon
or reserved to BNPPLC is intended to be exclusive of any other right or remedy
BNPPLC has with respect to the Property, and each and every right and remedy
shall be cumulative and in addition to any other right or remedy given hereunder
or now or hereafter existing at law or in equity or by statute. In addition to
other remedies available under this Agreement, either party shall be entitled,
to the extent permitted by applicable law, to a decree compelling performance of
any of the other party's agreements hereunder.

9.    Attorneys' Fees and Legal Expenses.    If either party commences any legal
action or other proceeding because of any breach of this Agreement by the other
party, then the party prevailing in such action or proceeding shall be entitled
to recover all Attorneys' Fees incurred by it in connection therewith from the
other party, whether or not such controversy, claim or dispute is prosecuted to
a final judgment. Any Attorneys' Fees incurred by the party prevailing in
enforcing a judgment in its favor under this Agreement shall be recoverable
separately from such judgment, and the obligation for such Attorneys' Fees is
intended to be severable from other provisions of this Agreement and not to be
merged into any such judgment.

10.    Estoppel Certificate.    Upon request by BNPPLC, Specialty Laboratories
shall execute, acknowledge and deliver a written statement certifying that this
Agreement is unmodified and in full effect (or, if there have been
modifications, that this Agreement is in full effect as modified, and setting
forth such modification) and either stating that no default exists hereunder or
specifying each such default of which Specialty Laboratories has knowledge. Any
such statement may be relied upon by any Participant or prospective purchaser or
assignee of BNPPLC with respect to the Property.

11.    Successors and Assigns.    The terms, provisions, covenants and
conditions hereof shall be binding upon Specialty Laboratories and BNPPLC and
their respective permitted successors and assigns and shall inure to the benefit
of Specialty Laboratories and BNPPLC and all permitted transferees, mortgagees,
successors and assignees of Specialty Laboratories and BNPPLC with respect to
the Property; provided, that (A) the rights of BNPPLC hereunder shall not pass
to Specialty Laboratories or any Applicable Purchaser or any subsequent owner
claiming through Specialty Laboratories or an Applicable Purchaser, (B) BNPPLC
shall not assign this Agreement or any rights hereunder except pursuant to a
Permitted Transfer, and (C) Specialty Laboratories shall not assign this
Agreement or any rights hereunder without the prior written consent of BNPPLC.

[Signature pages follow.]

15

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Specialty Laboratories and BNPPLC have caused this
Purchase Agreement to be executed as of March 26, 2002.

    "Specialty Laboratories"
 
 
SPECIALTY LABORATORIES, INC., a California corporation
 
 
By:
 
/s/ Frank J. Spina

--------------------------------------------------------------------------------

    Name:   Frank J. Spina

--------------------------------------------------------------------------------

    Title:   Chief Financial Officer

--------------------------------------------------------------------------------

16

--------------------------------------------------------------------------------

[Continuation of signature pages to Purchase Agreement dated to be effective
March 26, 2002]

    "BNPPLC"
 
 
BNP PARIBAS LEASING CORPORATION, a Delaware corporation     By:   /s/ Barry
Mendelsohn

--------------------------------------------------------------------------------

        Barry Mendelsohn, Vice President

17

--------------------------------------------------------------------------------




Exhibit A

LEGAL DESCRIPTION


        The real property is located in the State of California, County of Los
Angeles and is described as follows:

Parcel A:

        LOT 3 OF TRACT 43735, IN THE CITY OF SANTA CLARITA, AS PER MAP RECORDED
IN BOOK 1074, PAGES 37 TO 39 INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY.

Parcel B:

        LOT 1 OF TRACT 43736, IN THE CITY OF SANTA CLARITA, AS PER MAP RECORDED
IN BOOK 1076, PAGES 38 TO 41 INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY.

Parcel C:

        THAT PORTION OF LOT 2 OF TRACT 43736, IN THE CITY OF SANTA CLARITA, AS
SHOWN ON MAP FILED IN BOOK 1076 PAGES 38 TO 41 INCLUSIVE OF MAPS, IN THE OFFICE
OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS:

        BEGINNING AT THE NORTHWESTERLY CORNER OF SAID LOT 2; THENCE

1.ALONG THE NORTHERLY LINE OF SAID LOT 2 NORTH 77° 25' 56" EAST 531.27 FEET TO
THE NORTHEASTERLY CORNER OF SAID LOT 2, SAID CORNER BEING A POINT ON A CURVE
CONCAVE WESTERLY HAVING A RADIUS OF 458.00 FEET, A RADIAL LINE TO SAID CORNER
BEARS NORTH 72° 49' 01" EAST; THENCE

2.SOUTHERLY ALONG THE EASTERLY LINE OF SAID LOT 2 AND ALONG SAID CURVE THROUGH A
CENTRAL ANGLE OF 4° 36' 54" AN ARC DISTANCE OF 36.89 FEET; THENCE

3.TANGENT TO SAID CURVE SOUTH 12° 34' 04" EAST 140.43 FEET TO THE BEGINNING OF A
TANGENT CURVE CONCAVE WESTERLY HAVING A RADIUS OF 3958.00 FEET; THENCE

4.SOUTHERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 1° 27' 13" AN ARC
DISTANCE OF 100.42 FEET TO A POINT ON LAST SAID CURVE, A RADIAL LINE TO SAID
POINT BEARS NORTH 78° 53' 09" EAST; THENCE

5.PARALLEL TO THE SOUTHERLY LINE OF SAID LOT 2 SOUTH 77° 25' 56" WEST 472.58
FEET TO THE WESTERLY LINE OF SAID LOT 2; THENCE

6.ALONG SAID WESTERLY LINE OF LOT 2 NORTH 36° 20' 00" EAST 41.06 FEET; THENCE

7.NORTH 54° 00' 00" WEST 95.00 FEET; THENCE

8.NORTH 1° 50' 00" EAST 24.00 FEET; THENCE

9.NORTH 48° 20' 00" EAST 59.00 FEET; THENCE

10.NORTH 42° 10' 00" WEST 54.00 FEET; THENCE

11.NORTH 68° 14' 55" WEST 55.60 FEET; THENCE

18

--------------------------------------------------------------------------------

12.NORTH 26° 10' 00" WEST 55.66 FEET TO THE POINT OF BEGINNING.

        SAID LAND IS SHOWN AS PARCEL 3 OF CERTIFICATE OF COMPLIANCE NO. 91-001,
A COPY OF WHICH RECORDED MAY 1, 1991 AS INSTRUMENT NO. 91-627467.

Parcel D:

        LOT 3 AND THOSE PORTIONS OF LOTS 2 AND 4 OF TRACT 43736, IN THE CITY OF
SANTA CLARITA, AS PER MAP RECORDED IN BOOK 1076 PAGES 38 TO 41 INCLUSIVE OF
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS:

        BEGINNING AT THE NORTHWESTERLY CORNER OF LOT 4; THENCE

1.ALONG THE WESTERLY LINE OF SAID LOT 4 SOUTH 44°40'00" EAST 32.29 FEET; THENCE

2.SOUTH 10°40'00" WEST 80.00 FEET TO A POINT DISTANT THEREON NORTH 10°40'00"
EAST 18.00 FEET FROM THE SOUTHWESTERLY TERMINUS OF THAT COURSE IN SAID WESTERLY
LINE SHOWN AS NORTH 10°40'00" EAST 98.00 FEET; THENCE

3.PARALLEL WITH THE SOUTHERLY LINE OF SAID LOT 4 NORTH 77°25'56" EAST 455.86
FEET TO THE EASTERLY LINE OF SAID LOT 4; THENCE

4.ALONG SAID EASTERLY LINE AND THE EASTERLY LINE OF SAID LOTS 3 AND 2 NORTH
05°20'37" WEST 2.71 FEET TO THE BEGINNING OF A TANGENT CURVE CONCAVE WESTERLY
HAVING A RADIUS OF 3958.00; THENCE

5.NORTHERLY ALONG SAID EASTERLY LINE AND ALONG SAID CURVE THROUGH A CENTRAL
ANGLE OF 05°46'14" AN ARC DISTANCE OF 398.63 FEET TO A POINT ON SAID CURVE, A
RADIAL LINE TO SAID POINT BEARS NORTH 78°53'09" EAST; THENCE

6.PARALLEL TO THE NORTHERLY LINE OF SAID LOT 3 SOUTH 77°25'56" WEST 472.58 FEET
TO THE WESTERLY LINE OF SAID LOT 2; THENCE

7.ALONG SAID WESTERLY LINE AND THE WESTERLY LINE OF SAID LOT 3 SOUTH 36°20'00"
WEST 29.94 FEET; THENCE

8.SOUTH 01°10'00" WEST 133.00 FEET; THENCE

9.SOUTH 63°00'00" EAST 76.00 FEET; THENCE

10.SOUTH 12°50'00" WEST 68.00; THENCE

11.SOUTH 44°40'00" EAST 47.71 FEET TO THE POINT OF BEGINNING.

        SAID LAND IS SHOWN AS PARCEL 2 OF CERTIFICATE OF COMPLIANCE NO. 91-001,
A COPY OF WHICH RECORDED MAY 1, 1991 AS INSTRUMENT NO. 91-627467.

        TAX ASSESSOR PARCELS 2861-001-049,050,110,111,093 AND 094.

        EXCEPTING FROM PARCELS A THROUGH D ABOVE THE FOLLOWING RIGHTS, WHICH
HAVE BEEN RESERVED TO GRANTOR IN THAT CERTAIN GRANT DEED RECORDED DECEMBER 14,
2001 IN THE REAL PROPERTY RECORDS OF THE RECORDER OF LOS ANGELES COUNTY,
CALIFORNIA, AS DOCUMENT NUMBER 01 2394274:

        ALL OIL, OIL RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL GAS RIGHTS AND
OTHER HYDROCARBONS BY WHATSOEVER NAME KNOWN, GEOTHERMAL STEAM AND

19

--------------------------------------------------------------------------------


ALL PRODUCTS DERIVED FROM ANY OF THE FOREGOING, THAT MAY BE WITHIN OR UNDER THE
REAL PROPERTY REFERRED TO ABOVE, TOGETHER WITH THE PERPETUAL RIGHT OF DRILLING,
MINING, EXPLORING AND OPERATING THEREFOR AND STORING IN AND REMOVING THE SAME
FROM SUCH REAL PROPERTY OR ANY OTHER PROPERTY, INCLUDING THE RIGHT TO WHIPSTOCK
OR DIRECTIONALLY DRILL AND MINE FROM PROPERTIES OTHER THAN THE REAL PROPERTY
REFERRED TO ABOVE, OIL OR GAS WELLS, TUNNELS AND SHAFTS INTO, THROUGH OR ACROSS
THE SUBSURFACE OF THE REAL PROPERTY REFERRED TO ABOVE, AND TO THE BOTTOM SUCH
WHIPSTOCKED OR DIRECTIONALLY DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH
OR BEYOND THE EXTERIOR LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP,
MAINTAIN, REPAIR, DEEPEN AND OPERATE ANY SUCH WELLS OR MINES; PROVIDED, HOWEVER,
ALL OF THE FOREGOING IS WITHOUT THE RIGHT TO DRILL, MINE, STORE, EXPLORE OR
OPERATE THROUGH THE SURFACE OF THE REAL PROPERTY REFERRED TO ABOVE OR THE UPPER
500 FEET OF THE SUBSURFACE OF SUCH REAL PROPERTY.

        ALSO EXCEPTING FROM PARCELS A THROUGH D ABOVE THE FOLLOWING RIGHTS,
WHICH HAVE BEEN RESERVED TO GRANTOR IN THAT CERTAIN GRANT DEED RECORDED DECEMBER
14, 2001 IN THE REAL PROPERTY RECORDS OF THE RECORDER OF LOS ANGELES COUNTY,
CALIFORNIA, AS DOCUMENT NUMBER 01 2394274:

        ALL WATER AND WATER RIGHTS NOW IN OR IN THE FUTURE OWNED BY SELLER
APPURTENANT TO OR RELATED IN ANY WAY TO THE REAL PROPERTY REFERRED TO ABOVE OR
USED BY SELLER IN CONNECTION WITH OR RELATED TO SUCH REAL PROPERTY (NO MATTER
HOW ACQUIRED BY SELLER) TOGETHER WITH THE RIGHT AND POWER TO EXPLORE, DRILL,
REDRILL, REMOVE AND STORE THE SAME FROM, UNDER OR IN THE REAL PROPERTY REFERRED
TO ABOVE OR TO DIVERT OR OTHERWISE UTILIZE SUCH WATER, RIGHTS OR INTERESTS ON
ANY OTHER PROPERTY OWNED OR LEASED BY SELLER AND THE RIGHT AND POWER TO CONDUCT
WATER OVER OR TO STORE WATER UNDERNEATH THE REAL PROPERTY REFERRED TO ABOVE BY
SUCH MEANS AS SELLER DEEMS REASONABLE. THE WATER AND WATER RIGHTS EXCEPTED AND
RESERVED TO SELLER INCLUDE, BUT ARE NOT LIMITED TO, ALL RIPARIAN WATER RIGHTS,
ALL APPROPRIATIVE WATER RIGHTS, ALL WATER RIGHTS AND RIGHTS TO STORE WATER IN
SUBSURFACE RESERVOIRS BASED ON OVERLYING LAND OWNERSHIP, ALL LITTORAL WATER
RIGHTS, ALL RIGHTS TO PERCOLATING WATER, ALL PRESCRIPTIVE WATER RIGHTS, ALL
ADJUDICATED, STATUTORY OR CONTRACTUAL WATER RIGHTS, ALL RIGHTS TO AQUIFERS,
RESERVOIRS, SUBSURFACE AND SURFACE WATERS, AND ALL RIGHTS TO TAKE, USE AND
DEVELOP FOR USE ANY AND ALL WATER THAT MAY NOW EXIST OR MAY IN THE FUTURE EXIST
UPON, IN OR UNDER THE REAL PROPERTY REFERRED TO ABOVE; PROVIDED, HOWEVER, ALL OF
THE FOREGOING IS WITHOUT THE RIGHT TO USE OR ALTER THE SURFACE OF THE REAL
PROPERTY OR TO OTHERWISE INTERFERE WITH THE USE AND ENJOYMENT OF THE SAME BY
GRANTEE AND ITS HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS.

20

--------------------------------------------------------------------------------




Exhibit B

Requirements Re: Form of Assignment or Termination of Ground Lease


        The form of the documents to be used to accomplish any conveyance of
BNPPLC's interest in the Improvements and other Property pursuant to this
Agreement will depend upon whether the conveyance is to Specialty Laboratories
or an Applicable Purchaser and, in the case of an conveyance by Specialty
Laboratories itself, upon whether Specialty Laboratories elects to take an
assignment of the Ground Lease or to terminate the Ground Lease.

        If Specialty Laboratories is itself acquiring BNPPLC's interest in the
Property, the conveyance of such interest will be accomplished either by (A) the
execution of an Agreement Concerning Ground Lease in the form attached as
Exhibit B-1, which (among other things) will effectively terminate the Ground
Lease with the result that BNPPLC's interest in all Improvements will revert to
Specialty Laboratories by operation of law, or (B) BNPPLC's execution of
assignments in the forms attached as Exhibit B-2 and Exhibit B-3 and the
execution by BNPPLC and Specialty Laboratories of an Acknowledgment of
Disclaimer in the form attached as Exhibit B-4. Specialty Laboratories may
choose between the Agreement Concerning Ground Lease or the alternative forms
attached as Exhibits B-2, B-3 and B-4; provided, however, that if Specialty
Laboratories fails to notify BNPPLC at least fifteen days prior to the
Designated Sale Date that Specialty Laboratories chooses to receive the
assignments in the forms attached as Exhibit B-2 and Exhibit B-3, BNPPLC may
assume that Specialty Laboratories has elected instead to have BNPPLC execute
the Agreement Concerning Ground Lease in the form attached as Exhibit B-1. If
Specialty Laboratories does choose to receive the assignments in the forms
attached as Exhibit B-2 and Exhibit B-3, Specialty Laboratories must join with
BNPPLC in executing the Acknowledgment of Disclaimer in the form attached as
Exhibit B-4.

        If an Applicable Purchaser is acquiring BNPPLC's interest in the
Improvements and other Property, such interest will be conveyed by BNPPLC's
execution and delivery of assignments in the forms attached as Exhibit B-2 and
Exhibit B-3, and the Applicable Purchaser shall be required to join with BNPPLC
in executing an Acknowledgment of Disclaimer in the form attached as
Exhibit B-4.

21

--------------------------------------------------------------------------------




Exhibit B-1

Form of Assignment of Ground Lease and Improvements


RECORDING REQUESTED BY AND,
WHEN RECORDED, RETURN TO:

Specialty Laboratories, Inc.    
Attn:
 
 
 
 
 
     

--------------------------------------------------------------------------------

       


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 

AGREEMENT CONCERNING GROUND LEASE

        THIS AGREEMENT CONCERNING GROUND LEASE (this "Agreement") dated as
of                        , 200    (the "Effective Date"), is made by and
between BNP PARIBAS LEASING CORPORATION ("BNPPLC"), a Delaware corporation, and
SPECIALTY LABORATORIES, INC., a California corporation ("Specialty
Laboratories").

RECITALS

        This Agreement is entered into upon, and with respect to, the following
facts and intentions:

        A.    BNPPLC and Specialty Laboratories have heretofore entered into the
following agreements:

        (1)  Ground Lease dated as of March 26, 2002 and recorded in the
official records of Los Angeles County, California (the "Official Records) on
March 26, 2002 as Instrument Number            (as the same may have been
modified, the "Ground Lease"), whereby Specialty Laboratories, as ground lessor,
ground leased to BNPPLC, as ground lessee, that certain land more particularly
described in Annex A, attached hereto and incorporated herein by this reference
(herein the "Land"); and

        (2)  Lease Agreement dated as of March 26, 2002 (as the same may have
been modified, the "Sublease"), which was the subject of that certain Short Form
of Sublease, dated as of March 26, 2002 and recorded in the Official Records on
March 26, 2002 as Instrument Number                        (the "Short Form of
Sublease"), whereby BNPPLC, as sublessor, leased to Specialty Laboratories, as
sublessee, its ground leasehold interest in the Land and all of the improvements
located thereon (collectively the "Subleased Premises"); and

        (3)  Purchase Agreement dated as of March 26, 2002 (has the same may
have been modified, the "Purchase Agreement"), which was the subject of that
certain Memorandum of Purchase Agreement, dated as of March 26, 2002 and
recorded in the Official Records on March 26, 2002 as Instrument
Number                        .

        (4)  Common Definitions and Provisions Agreement dated as of March 26,
2002 Date (as the same may have been modified, the "Common Definitions and
Provisions Agreement"). As used in this Agreement, capitalized terms defined in
the Common Definitions and Provisions Agreement and not otherwise defined in
this Agreement are intended to have the respective meanings assigned to them in
the Common Definitions and Provisions Agreement.

        B.    BNPPLC and Specialty Laboratories now mutually wish to terminate
the Ground Lease on the terms and conditions more particularly herein set forth.

22

--------------------------------------------------------------------------------



AGREEMENT


        NOW, THEREFORE, for good and valuable consideration the adequacy of
which is hereby acknowledges, the parties hereto agree as follows:

        1.    Termination of Ground Lease. As of the Effective Date, BNPPLC
hereby surrenders all of its right title and interest in the Ground Lease unto
Specialty Laboratories, subject only to the "Permitted Encumbrances" described
in Annex B attached hereto and incorporated herein by this reference, and the
Ground Lease is hereby terminated. Notwithstanding anything to the contrary in
this Agreement, BNPPLC does, for itself and its successors, covenant, warrant
and agree to defend the title to the Land against claims and demands of any
person claiming under or through a Lien Removable by BNPPLC. Except as expressly
set forth in the preceding sentence, BNPPLC makes no warranty of title, express
or implied.

        2.    Acknowledgment of Reversion. BNPPLC also acknowledges and agrees
that because of the termination of the Ground Lease, all of BNPPLC's right,
title and interest in and to the following property will revert to Specialty
Laboratories and BNPPLC does hereby forever relinquish, waive, and quitclaim
unto Specialty Laboratories (subject to such Permitted Encumbrances):

A.the Sublease;

B.the Purchase Agreement;

C.any pending or future award made because of our condemnation affecting the
Property or because of any conveyance to be made in lieu thereof, and any unpaid
proceeds of insurance or claim or cause of action for damages, loss or injury to
the Subleased Premises; and

D.all other property included within the definition of "Property" as set forth
in the Purchase Agreement;

provided, however, that excluded from this conveyance and reserved to BNPPLC are
any rights or privileges of BNPPLC under the following are expressly reserved
and retained by BNPPLC: (i) the indemnities set forth in the Sublease and the
Ground Lease, whether such rights are presently known or unknown, including
rights of BNPPLC to be indemnified against environmental claims of third
parties, as provided in the Ground Lease which may not presently be known; and
(ii) provision in the Sublease that establish the right of BNPPLC to recover any
accrued unpaid rent under the Sublease which may be outstanding as of the date
hereof; and (iii) agreements between BNPPLC and BNPPLC's Parent or any
Participant, or any modification or extension thereof.

        BNPPLC agrees to warrant and defend the title to the Subleased Premises
as herein assigned, against claims and demands of any person claiming under or
through a Lien Removable by BNPPLC relating to the Subleased Premises.

        3.    "As Is" Reversion. Notwithstanding any contrary provisions
contained herein, Specialty Laboratories acknowledges that BNPPLC makes no
representations or warranties of any nature or kind, whether statutory, express
or implied, with respect to environmental matters or the physical condition of
the Subleased Premises, and Specialty Laboratories, by acceptance of this
agreement, accepts the Subleased Premises "As Is," "Where Is," and "With All
Faults," and without any such representation or warranty by BNPPLC as to
environmental matters, the physical condition of the Subleased Premises,
compliance with subdivision or platting requirements or construction of any
improvements. Without limiting the generality of the foregoing, Specialty
Laboratories hereby further acknowledges and agrees that warranties of
merchantability and fitness for a particular purpose are excluded from the
transactions contemplated by this Agreement, as are any warranties arising from
a course of dealing or usage of trade. Specialty Laboratories hereby assumes all
risk and liability (and agrees that BNPPLC shall not be liability for any
special, direct, indirect, consequential, or other damages) resulting or arising
from or relating to the ownership, use, condition, location, maintenance,

23

--------------------------------------------------------------------------------


repair, or operation of the Subleased Premises, except for damages proximately
caused by (and attributed by any applicable principles of comparative fault to)
the "Established Misconduct" of BNPPLC.

        4.    Binding Effect. The terms, provisions, covenants, and conditions
hereof shall be binding upon Specialty Laboratories and BNPPLC and their
respective successors and assigns, and any other party claiming through either
of them, and shall inure to the benefit of Specialty Laboratories and BNPPLC and
all transferees, mortgages, successors and assigns.

        5.    Miscellaneous. This Agreement and any other agreement relating
hereto and executed concurrently herewith represent the entire agreement of the
parties hereto with respect to the subject matter hereof and supersede any prior
negotiations and agreement between BNPPLC and Specialty Laboratories concerning
the subject matter hereof. No amendment or modification of this Agreement shall
be binding or valid unless express in a writing executed by both parties hereto.
This Agreement shall be governed by and construed in accordance with the laws of
the State of California without regard to conflict or choice of laws. Words in
the singular number shall be held to include the plural and vice versa, unless
the context otherwise requires. This Agreement may be executed in counterparts,
each of which shall be an original and all of which together shall be a single
instrument.

[signature pages follow]

24

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, BNPPLC and Specialty Laboratories have signed this
Agreement Concerning Ground Lease to be effective as of                        ,
200    .

BNP PARIBAS LEASING CORPORATION,
a Delaware corporation

By:
Name:
Title:

STATE OF   )     COUNTY OF   )   ss.

        On                        , 200    , before me                        ,
a Notary Public in and for the County and State aforesaid, personally
appeared                        , who is personally known to me (or proved to me
on the basis of satisfactory evidence) to be the person whose name is subscribed
to the within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity and that by his/her signature on such instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

WITNESS, my hand and official seal.

--------------------------------------------------------------------------------

25

--------------------------------------------------------------------------------

[Continuation of signature pages to Agreement Concerning Ground Lease dated to
be effective as of                        , 200    .]

Specialty Laboratories, Inc.,
a California corporation

By:
Name:
Title:

STATE OF   )     COUNTY OF   )   ss.

        On                        , 200    , before me                        ,
a Notary Public in and for the County and State aforesaid, personally
appeared                        , who is personally known to me (or proved to me
on the basis of satisfactory evidence) to be the person whose name is subscribed
to the within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity and that by his/her signature on such instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

WITNESS, my hand and official seal.

--------------------------------------------------------------------------------

26

--------------------------------------------------------------------------------




Annex A

LEGAL DESCRIPTION


        [DRAFTING NOTE: TO THE EXTENT THAT THE "LAND" COVERED BY THE GROUND
LEASE CHANGES FROM TIME TO TIME AS PROVIDED THEREIN OR BECAUSE OF ADJUSTMENTS
FOR WHICH SPECIALTY LABORATORIES REQUESTS BNPPLC'S CONSENT OR APPROVAL AS
PROVIDED IN THE LEASE, SO TOO WILL THE DESCRIPTION OF THE LAND BELOW CHANGE. ANY
SUCH CHANGES WILL BE INCORPORATED INTO THE DESCRIPTION BELOW AND THIS "DRAFTING
NOTE" WILL BE DELETED BEFORE THE ASSIGNMENT TO WHICH THIS DESCRIPTION IS
ATTACHED IS ACTUALLY EXECUTED AND DELIVERED.]

27

--------------------------------------------------------------------------------




Annex B

Permitted Encumbrances


        [DRAFTING NOTE: BEFORE THIS AGREEMENT IS ACTUALLY EXECUTED AND DELIVERED
BY BNPPLC: ALL PERMITTED ENCUMBRANCES LISTED IN EXHIBIT B TO THE CLOSING
CERTIFICATE WILL BE SET OUT BELOW, IN ADDITION TO THE ITEMS ALREADY LISTED.
ALSO, IF ANY ENCUMBRANCES (OTHER THAN "LIENS REMOVABLE BY BNPPLC") ARE
IDENTIFIED IN ADDITION TO THOSE DESCRIBED BELOW OR IN EXHIBIT B TO THE CLOSING
CERTIFICATE, SUCH ADDITIONAL ENCUMBRANCES WILL BE ADDED TO THE LIST BELOW. AFTER
SUCH ADJUSTMENTS ARE MADE, THIS "DRAFTING NOTE" WILL BE DELETED. THE ADDITIONAL
ENCUMBRANCES TO BE LISTED BELOW WOULD INCLUDE ANY NEW ENCUMBRANCES APPROVED BY
BNPPLC AS "PERMITTED ENCUMBRANCES" UNDER THE LAND LEASE OR THE OTHER LEASE
AGREEMENT FROM TIME TO TIME OR BECAUSE OF SPECIALTY LABORATORIES' REQUEST FOR
BNPPLC'S CONSENT OR APPROVAL TO AN ADJUSTMENT.]

        This conveyance is subject to all encumbrances not constituting a "Lien
Removable by BNPPLC" (as defined in the Common Definitions and Provisions
Agreement), including the following matters to the extent the same are still
valid and in force:

        References to "Official Records" shall mean the Official Records of Los
Angeles County, California

        The leasehold and other interests in the Land hereby conveyed by
Specialty Laboratories are conveyed subject to the following matters to the
extent the same are still valid and in force:

1.Taxes and assessments for the year 2001-2002 and subsequent years, which are
not yet due and payable.

2.An acceptance form recorded December 23, 1982 as Instrument No. 82-1287917,
Official Records.

3.Covenants, conditions and restrictions as set forth in document recorded
February 18, 1983 as Instrument No. 83-192391, Official Records, as modified by
document recorded January 11, 1985 as Instrument No. 85-33709, Official Records,
and as further modified by document recorded July 8, 1985, as Instrument
No. 85-781671, Official Records.

4.Protective conditions in document recorded June 27, 1985, as Instrument
No. 85-748557, Official Records.

5.Provisions of the dedication statement on the Map of Tract No. 43736, recorded
in Book 1076, Pages 38 to 41 inclusive of Maps, Official Records.

6.Document entitled "Memorandum of Repurchase and Right of First Refusal" dated
December 6, 2001, executed by the Newhall Land and Farming Company and Specialty
Laboratories, Inc., recorded December 14, 2001 as Instrument No. 01-2394275, as
subordinated by Subordination Agreement of even date herewith.

28

--------------------------------------------------------------------------------






Exhibit B-2

Form of Assignment of Ground Lease and Improvements


RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:

NAME:   [Specialty Laboratories or the Applicable Purchaser]
ADDRESS:
 
 
 
     

--------------------------------------------------------------------------------

    ATTN:            

--------------------------------------------------------------------------------

    CITY:            

--------------------------------------------------------------------------------

    STATE:            

--------------------------------------------------------------------------------

    Zip:            

--------------------------------------------------------------------------------

   

MAIL TAX STATEMENTS TO:

NAME:   [Specialty Laboratories or the Applicable Purchaser]
ADDRESS:
 
 
 
     

--------------------------------------------------------------------------------

    ATTN:            

--------------------------------------------------------------------------------

    CITY:            

--------------------------------------------------------------------------------

    STATE:            

--------------------------------------------------------------------------------

    Zip:            

--------------------------------------------------------------------------------

   


ASSIGNMENT OF GROUND LEASE AND IMPROVEMENTS
(Covering Improvements and Leasehold Estate in Land)


        BNP PARIBAS LEASING CORPORATION, a Delaware corporation (hereinafter
called "Grantor"), for and in consideration of the sum of Ten Dollars ($10.00)
and other valuable consideration paid to Grantor by [Specialty Laboratories or
the Applicable Purchaser] (hereinafter called "Grantee"), the receipt and
sufficiency of which are hereby acknowledged, does hereby GRANT, SELL, CONVEY,
ASSIGN and DELIVER to Grantee (1) the leasehold estate created by a Ground Lease
from Specialty Laboratories to Grantor dated as of March 26, 2002, which covers
the land described in Annex A attached hereto and hereby made a part hereof, and
(2) all other rights, titles and interests of Grantor in and to (a) such land,
(b) the buildings and other improvements situated on such land, (c) any fixtures
and other property affixed thereto and (d) the adjacent streets, alleys and
rights-of-way (all of the property interests conveyed hereby being hereinafter
collectively referred to as the "Property"); provided, however, this conveyance
is made by Grantor and accepted by Grantee subject to the terms and conditions
of the aforementioned Ground Lease and to all zoning and other ordinances
affecting the Property, all general or special assessments due and payable after
the date hereof, all encroachments, variations in area or in measurements,
boundary line disputes, roadways and other matters not of record which would be
disclosed by a current survey and inspection of the Property, and the
encumbrances listed in Annex B attached hereto and made a part hereof
(collectively, the "Permitted Encumbrances").

        TO HAVE AND TO HOLD the Property, together with all and singular the
rights and appurtenances thereto belonging unto Grantee, its successors and
assigns, forever, and Grantor does hereby bind Grantor and Grantor's successors
and assigns to warrant and forever defend all and

29

--------------------------------------------------------------------------------


singular the said premises unto Grantee, its successors and assigns against
every person whomsoever lawfully claiming, or to claim the same, or any part
thereof by, through or under Grantor, but not otherwise; subject, however, to
the Permitted Encumbrances. Except as expressly set forth in the preceding
sentence, Grantor makes no warranty of title, express or implied.

        Grantor makes no representations or warranties of any nature or kind,
whether statutory, express or implied, with respect to environmental matters or
the physical condition of the Property, and Grantee, by acceptance of this
Assignment, accepts the Property "AS IS," "WHERE IS," "WITH ALL FAULTS" and
without any such representation or warranty by Grantor as to environmental
matters, the physical condition of the Property, compliance with subdivision or
platting requirements or construction of any improvements. Without limiting the
generality of the foregoing, by acceptance of this Assignment, Grantee hereby
further acknowledges and agrees that warranties of merchantability and fitness
for a particular purpose are excluded from the transaction contemplated by this
Assignment, as are any warranties arising from a course of dealing or usage of
trade.

        Grantee hereby assumes the obligations (including any personal
obligations) of Grantor, if any, created by or under, and agrees to be bound by
the terms and conditions of, the Permitted Encumbrances to the extent that the
same concern or apply to the land or improvements conveyed by this Assignment.

        IN WITNESS WHEREOF, this Assignment is executed by Grantor and Grantee
as of the    day of            ,             .

    BNP PARIBAS LEASING CORPORATION
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Name:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------


 
 
[SPECIALTY LABORATORIES OR APPLICABLE PURCHASER]
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Name:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------

30

--------------------------------------------------------------------------------


STATE OF
 


--------------------------------------------------------------------------------


 
)
 
 
 
          )   SS     COUNTY OF  

--------------------------------------------------------------------------------

  )        

        On                        before me,            , personally
appeared            and            , personally known to me (or proved to me on
the basis of satisfactory evidence) to be the persons whose names are subscribed
to the within instrument and acknowledged to me that they executed the same in
their authorized capacities, and that by their signatures on the instrument the
person, or the entity upon behalf of which the persons acted, executed the
instrument.

        WITNESS my hand and official seal.

        Signature


STATE OF
 


--------------------------------------------------------------------------------


 
)
 
 
 
          )   SS     COUNTY OF  

--------------------------------------------------------------------------------

  )        

        On                        before me,            , personally
appeared            and            , personally known to me (or proved to me on
the basis of satisfactory evidence) to be the persons whose names are subscribed
to the within instrument and acknowledged to me that they executed the same in
their authorized capacities, and that by their signatures on the instrument the
person, or the entity upon behalf of which the persons acted, executed the
instrument.

        WITNESS my hand and official seal.

        Signature

31

--------------------------------------------------------------------------------




Annex A

LEGAL DESCRIPTION


        [DRAFTING NOTE: TO THE EXTENT THAT THE "LAND" COVERED BY THE GROUND
LEASE CHANGES FROM TIME TO TIME AS PROVIDED THEREIN OR BECAUSE OF ADJUSTMENTS
FOR WHICH SPECIALTY LABORATORIES REQUESTS BNPPLC'S CONSENT OR APPROVAL AS
PROVIDED IN THE LEASE, SO TOO WILL THE DESCRIPTION OF THE LAND BELOW CHANGE. ANY
SUCH CHANGES WILL BE INCORPORATED INTO THE DESCRIPTION BELOW AND THIS "DRAFTING
NOTE" WILL BE DELETED BEFORE THE ASSIGNMENT TO WHICH THIS DESCRIPTION IS
ATTACHED IS ACTUALLY EXECUTED AND DELIVERED.]

32

--------------------------------------------------------------------------------




Annex B

Permitted Encumbrances


        [DRAFTING NOTE: BEFORE THIS ASSIGNMENT IS ACTUALLY EXECUTED AND
DELIVERED BY BNPPLC: ALL PERMITTED ENCUMBRANCES LISTED IN EXHIBIT B TO THE
CLOSING CERTIFICATE WILL BE SET OUT BELOW, IN ADDITION TO THE ITEMS ALREADY
LISTED. ALSO, IF ANY ENCUMBRANCES (OTHER THAN "LIENS REMOVABLE BY BNPPLC") ARE
IDENTIFIED IN ADDITION TO THOSE DESCRIBED BELOW OR IN EXHIBIT B TO THE CLOSING
CERTIFICATE, SUCH ADDITIONAL ENCUMBRANCES WILL BE ADDED TO THE LIST BELOW. AFTER
SUCH ADJUSTMENTS ARE MADE, THIS "DRAFTING NOTE" WILL BE DELETED. THE ADDITIONAL
ENCUMBRANCES TO BE LISTED BELOW WOULD INCLUDE ANY NEW ENCUMBRANCES APPROVED BY
BNPPLC AS "PERMITTED ENCUMBRANCES" UNDER THE LAND LEASE OR THE OTHER LEASE
AGREEMENT FROM TIME TO TIME OR BECAUSE OF SPECIALTY LABORATORIES' REQUEST FOR
BNPPLC'S CONSENT OR APPROVAL TO AN ADJUSTMENT.]

        This conveyance is subject to all encumbrances not constituting a "Lien
Removable by BNPPLC" (as defined in the Common Definitions and Provisions
Agreement incorporated by reference into the Lease Agreement referenced in the
last item of the list below), including the following matters to the extent the
same are still valid and in force:

        References to "Official Records" shall mean the Official Records of Los
Angeles County, California

        The leasehold and other interests in the Land hereby conveyed by
Specialty Laboratories are conveyed subject to the following matters to the
extent the same are still valid and in force:

1.Taxes and assessments for the year 2001-2002 and subsequent years, which are
not yet due and payable.

2.An acceptance form recorded December 23, 1982 as Instrument No. 82-1287917,
Official Records.

3.Covenants, conditions and restrictions as set forth in document recorded
February 18, 1983 as Instrument No. 83-192391, Official Records, as modified by
document recorded January 11, 1985 as Instrument No. 85-33709, Official Records,
and as further modified by document recorded July 8, 1985, as Instrument
No. 85-781671, Official Records.

4.Protective conditions in document recorded June 27, 1985, as Instrument
No. 85-748557, Official Records.

5.Provisions of the dedication statement on the Map of Tract No. 43736, recorded
in Book 1076, Pages 38 to 41 inclusive of Maps, Official Records.

6.Document entitled "Memorandum of Repurchase and Right of First Refusal" dated
December 6, 2001, executed by the Newhall Land and Farming Company and Specialty
Laboratories, Inc., recorded December 14, 2001 as Instrument No. 01-2394275, as
subordinated by Subordination Agreement of even date herewith.

33

--------------------------------------------------------------------------------






Exhibit B-3

BILL OF SALE AND ASSIGNMENT


        Reference is made to: (1) that certain Purchase Agreement between BNP
Paribas Leasing Corporation ("Assignor") and Specialty Laboratories, Inc., dated
as of March 26, 2002, (the "Purchase Agreement"), and (2) that certain Lease
Agreement between Assignor, as landlord, and Specialty Laboratories, Inc., as
tenant, dated as of March 26, 2002 (the "Lease"). (Capitalized terms used and
not otherwise defined in this document are intended to have the meanings
assigned to them in the Common Definitions and Provisions Agreement incorporated
by reference into both the Purchase Agreement and Lease.)

        As contemplated by the Purchase Agreement, Assignor hereby sells,
transfers and assigns unto [SPECIALTY LABORATORIES OR THE APPLICABLE PURCHASER,
AS THE CASE MAY BE], a                        ("Assignee"), all of Assignor's
right, title and interest in and to the following property, if any, to the
extent such property is assignable:

        (a)  the Lease;

        (b)  any pending or future award made because of any condemnation
affecting the Property or because of any conveyance to be made in lieu thereof,
and any unpaid award for damage to the Property and any unpaid proceeds of
insurance or claim or cause of action for damage, loss or injury to the
Property; and

        (c)  all other property included within the definition of "Property" as
set forth in the Purchase Agreement, including but not limited to any of the
following transferred to Assignor by the tenant pursuant to Paragraph 6 of the
Lease or otherwise acquired by Assignor, at the time of the execution and
delivery of the Lease and Purchase Agreement or thereafter, by reason of
Assignor's status as the owner of any interest in the Property: (1) any goods,
equipment, furnishings, furniture, chattels and tangible personal property of
whatever nature that are located on the Property and all renewals or
replacements of or substitutions for any of the foregoing; (ii) the rights of
Assignor, existing at the time of the execution of the Lease and Purchase
Agreement or thereafter arising, under Permitted Encumbrances or Development
Documents (both as defined in the Lease); and (iii) any general intangibles,
other permits, licenses, franchises, certificates, and other rights and
privileges related to the Property that Assignee would have acquired if Assignee
had itself acquired a leasehold estate in the land included in the Property as
the lessee under the Ground Lease.

Provided, however, excluded from this conveyance and reserved to Assignor are
any rights or privileges of Assignor under the following ("Excluded Rights"):
(1) the indemnities set forth in the Lease and the Ground Lease, whether such
rights are presently known or unknown, including rights of the Assignor to be
indemnified against environmental claims of third parties as provided in the
Lease which may not presently be known, (2) provisions in the Lease that
establish the right of Assignor to recover any accrued unpaid rent under the
Lease which may be outstanding as of the date hereof, (3) agreements between
Assignor and "BNPPLC's Parent" or any "Participant," both as defined in the
Lease, or any modification or extension thereof, (4) the right to retain
Escrowed Proceeds, if any, that consist of condemnation or insurance proceeds
resulting from a Pre-lease Force Majeure Event, (5) any right to receive future
payments of any such condemnation or insurance proceeds, or (6) any other
instrument being delivered to Assignor contemporaneously herewith pursuant to
the Purchase Agreement. To the extent that this conveyance does include any
rights to receive future payments under the Lease or future condemnation or
insurance proceeds, such rights ("Included Rights") shall be subordinate to
Assignor's Excluded Rights, and Assignee hereby waives any rights to enforce
Included Rights until such time as Assignor has received all payments to which
it remains entitled by reason of Excluded Rights. If any amount shall be paid to
Assignee on account of any Included Rights at any time before Assignor has
received all payments to which it is entitled because of Excluded Rights, such
amount

34

--------------------------------------------------------------------------------


shall be held in trust by Assignee for the benefit of Assignor, shall be
segregated from the other funds of Assignee and shall forthwith be paid over to
Assignor to be held by Assignor as collateral for, or then or at any time
thereafter applied in whole or in part by Assignor against, the payments due to
Assignor because of Excluded Rights, whether matured or unmatured, in such order
as Assignor shall elect.

        Assignor does for itself and its successors covenant and agree to
warrant and defend the title to the property assigned herein against the just
and lawful claims and demands of any person claiming under or through a Lien
Removable by BNPPLC, but not otherwise.

        Assignee hereby assumes and agrees to keep, perform and fulfill
Assignor's obligations, if any, relating to any permits or contracts, under
which Assignor has rights being assigned herein.

        IN WITNESS WHEREOF, this Bill of Sale and Assignment is executed by
Assignor and Assignee as of the    day of            ,             .

    BNP PARIBAS LEASING CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

    [SPECIALTY LABORATORIES OR APPLICABLE PURCHASER]
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

35

--------------------------------------------------------------------------------


STATE OF
 


--------------------------------------------------------------------------------


 
)
 
 
 
          )   SS     COUNTY OF  

--------------------------------------------------------------------------------

  )        

        On                        before me,            , personally
appeared            and            , personally known to me (or proved to me on
the basis of satisfactory evidence) to be the persons whose names are subscribed
to the within instrument and acknowledged to me that they executed the same in
their authorized capacities, and that by their signatures on the instrument the
person, or the entity upon behalf of which the persons acted, executed the
instrument.

        WITNESS my hand and official seal.

        Signature


STATE OF
 


--------------------------------------------------------------------------------


 
)
 
 
 
          )   SS     COUNTY OF  

--------------------------------------------------------------------------------

  )        

        On                        before me,            , personally
appeared            and            , personally known to me (or proved to me on
the basis of satisfactory evidence) to be the persons whose names are subscribed
to the within instrument and acknowledged to me that they executed the same in
their authorized capacities, and that by their signatures on the instrument the
person, or the entity upon behalf of which the persons acted, executed the
instrument.

        WITNESS my hand and official seal.

        Signature

36

--------------------------------------------------------------------------------




Exhibit B-4

ACKNOWLEDGMENT OF DISCLAIMER OF REPRESENTATIONS AND WARRANTIES


        THIS ACKNOWLEDGMENT OF DISCLAIMER OF REPRESENTATIONS AND WARRANTIES
(this "Certificate") is made as of                         ,            , by
[Specialty Laboratories or the Applicable Purchaser, as the case may be],
a                         ("Grantee").

        Contemporaneously with the execution of this Certificate, BNP Paribas
Leasing Corporation, a Delaware corporation ("BNPPLC"), is executing and
delivering to Grantee (1) an Assignment of Ground Lease and Improvements, and
(2) a Bill of Sale and Assignment (the foregoing documents and any other
documents to be executed in connection therewith are herein called the
"Conveyancing Documents" and any of the properties, rights or other matters
assigned, transferred or conveyed pursuant thereto are herein collectively
called the "Subject Property").

        Notwithstanding any provision contained in the Conveyancing Documents to
the contrary, Grantee acknowledges that BNPPLC makes no representations or
warranties of any nature or kind, whether statutory, express or implied, with
respect to environmental matters or the physical condition of the Subject
Property, and Grantee, by acceptance of the Conveyancing Documents, accepts the
Subject Property "AS IS," "WHERE IS," "WITH ALL FAULTS" and without any such
representation or warranty by Grantor as to environmental matters, the physical
condition of the Subject Property, compliance with subdivision or platting
requirements or construction of any improvements. Without limiting the
generality of the foregoing, Grantee hereby further acknowledges and agrees that
warranties of merchantability and fitness for a particular purpose are excluded
from the transaction contemplated by the Conveyancing Documents, as are any
warranties arising from a course of dealing or usage of trade. Grantee hereby
assumes all risk and liability (and agrees that BNPPLC shall not be liable for
any special, direct, indirect, consequential, or other damages) resulting or
arising from or relating to the ownership, use, condition, location,
maintenance, repair, or operation of the Subject Property, except for damages
proximately caused by (and attributed by any applicable principles of
comparative fault to) the Established Misconduct of BNPPLC. As used in the
preceding sentence, "Established Misconduct" is intended to have, and be limited
to, the meaning given to it in the Common Definitions and Provisions Agreement
incorporated by reference into the Purchase Agreement between BNPPLC and
Specialty Laboratories, Inc. dated as of March 26, 2002, pursuant to which
Purchase Agreement BNPPLC is delivering the Conveyancing Documents.

        The provisions of this Certificate shall be binding on Grantee, its
successors and assigns and any other party claiming through Grantee. Grantee
hereby acknowledges that BNPPLC is entitled to rely and is relying on this
Certificate.

        IN WITNESS WHEREOF, this Certificate is executed by Grantee as of
the    day of            ,            .

    [SPECIALTY LABORATORIES OR APPLICABLE PURCHASER]
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

37

--------------------------------------------------------------------------------




Exhibit C

SECRETARY'S CERTIFICATE


        The undersigned, [Secretary or Assistant Secretary] of BNP Paribas
Leasing Corporation, a Delaware corporation (the "Corporation"), hereby
certifies as follows:

        1.    That he is the duly, elected, qualified and acting Secretary [or
Assistant Secretary] of the Corporation and has custody of the corporate
records, minutes and corporate seal.

        2.    That the following named persons have been properly designated,
elected and assigned to the office in the Corporation as indicated below; that
such persons hold such office at this time and that the specimen signature
appearing beside the name of such officer is his or her true and correct
signature.

[The following blanks must be completed with the names and signatures of the
officers who will be signing the Assignment of Ground Lease and Improvements and
other Sale Closing Documents on behalf of the Corporation.]

Name


--------------------------------------------------------------------------------

  Title

--------------------------------------------------------------------------------

  Signature

--------------------------------------------------------------------------------

   

 
 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 
 

        3.    That the resolutions attached hereto and made a part hereof were
duly adopted by the Board of Directors of the Corporation in accordance with the
Corporation's Articles of Incorporation and Bylaws. Such resolutions have not
been amended, modified or rescinded and remain in full force and effect.

        IN WITNESS WHEREOF, I have hereunto signed my name and affixed the seal
of the Corporation on this    , day of                        ,        .

[signature and title]

38

--------------------------------------------------------------------------------


CORPORATE RESOLUTIONS OF
BNP PARIBAS LEASING CORPORATION


        WHEREAS, pursuant to that certain Purchase Agreement (herein called the
"Purchase Agreement") dated as of March 26, 2002, by and between BNP Paribas
Leasing Corporation (the "Corporation") and [Specialty Laboratories or the
Applicable Purchaser as the case may be] ("Purchaser"), the Corporation agreed
to sell and Purchaser agreed to purchase or cause the Applicable Purchaser (as
defined in the Purchase Agreement) to purchase the Corporation's interest in the
property (the "Property") located in Santa Clarita, California, more
particularly described therein.

        NOW THEREFORE, BE IT RESOLVED, that the Board of Directors of the
Corporation, in its best business judgment, deems it in the best interest of the
Corporation and its shareholders that the Corporation convey the Property to
Purchaser or the Applicable Purchaser pursuant to and in accordance with the
terms of the Purchase Agreement.

        RESOLVED FURTHER, that the proper officers of the Corporation, and each
of them, are hereby authorized and directed in the name and on behalf of the
Corporation to cause the Corporation to fulfill its obligations under the
Purchase Agreement.

        RESOLVED FURTHER, that the proper officers of the Corporation, and each
of them, are hereby authorized and directed to take or cause to be taken any and
all actions and to prepare or cause to be prepared and to execute and deliver
any and all deeds, assignments and other documents, instruments and agreements
that shall be necessary, advisable or appropriate, in such officer's sole and
absolute discretion, to carry out the intent and to accomplish the purposes of
the foregoing resolutions.

39

--------------------------------------------------------------------------------




Exhibit D

FIRPTA STATEMENT


        Section 1445 of the Internal Revenue Code of 1986, as amended, provides
that a transferee of a U.S. real property interest must withhold tax if the
transferor is a foreign person. Sections 18805, 18815 and 26131 of the
California Revenue and Taxation Code, as amended, provide that a transferee of a
California real property interest must withhold income tax if the transferor is
a nonresident seller.

        To inform [Specialty Laboratories or the Applicable Purchaser] (the
"Transferee") that withholding of tax is not required upon the disposition of a
California real property interest by transferor, BNP Paribas Leasing Corporation
(the "Seller"), the undersigned hereby certifies the following on behalf of the
Seller:

        1.    The Seller is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);

        2.    The United States employer identification number for the Seller
is                        ;

        3.    The office address of the Seller
is                                                                         .

[Note: BNPPLC MUST INCLUDE EITHER ONE, BUT ONLY ONE, OF THE FOLLOWING
REPRESENTATIONS IN THE FIRPTA STATEMENT, BUT IF THE ONE INCLUDED STATES THAT
BNPPLC IS DEEMED EXEMPT FROM CALIFORNIA INCOME AND FRANCHISE TAX, THEN BNPPLC
MUST ALSO ATTACH A WITHHOLDING CERTIFICATE FROM THE CALIFORNIA FRANCHISE TAX
BOARD EVIDENCING THE SAME:

        4.    The Seller is qualified to do business in California.

OR

        4.    The Seller is deemed to be exempt from the withholding requirement
of California Revenue and Taxation Code Section 26131(e), as evidenced by the
withholding certificate from the California Franchise Tax Board which is
attached.]

        The Seller understands that this certification may be disclosed to the
Internal Revenue Service and/or to any applicable state governmental authorities
by the Transferee and that any false statement contained herein could be
punished by fine, imprisonment, or both.

        The Seller understands that the Transferee is relying on this affidavit
in determining whether withholding is required upon said transfer.

        Under penalties of perjury I declare that I have examined this
certification and to the best of my knowledge and belief it is true, correct and
complete, and I further declare that I have authority to sign this document on
behalf of the Seller.

        Dated:                        ,         .

    By:     Name:     Title:

40

--------------------------------------------------------------------------------






Exhibit E

GRANT OF REPURCHASE OPTION AND RESTRICTIVE COVENANTS AGREEMENT


        THIS GRANT OF REPURCHASE OPTION AND RESTRICTIVE COVENANTS AGREEMENT
(this "Agreement") is made as of                         ,            , by
Specialty Laboratories,  Inc., a California corporation ("Specialty
Laboratories"), whose address is                         , and [THE APPLICABLE
PURCHASER] (the "Applicable Purchaser"), whose address
is                        , in favor of BNP PARIBAS LEASING CORPORATION, a
Delaware corporation ("BNPPLC").


RECITALS


        BNPPLC and Specialty Laboratories entered into a Purchase Agreement
dated as of March 26, 2002, (the "Purchase Agreement") concerning the leasehold
estate under a ground lease covering the land described in Annex 1 attached
hereto and made a part hereof and other property described therein. (Capitalized
terms used and not otherwise defined in this document are intended to have the
meanings assigned to them in the Common Definitions and Provisions Agreement
incorporated by reference into the Purchase Agreement.)

        Pursuant to the Purchase Agreement, BNPPLC is, contemporaneously with
the execution of this Agreement, executing and delivering to the Applicable
Purchaser (1) an Assignment of Ground Lease and Improvements and (2) a Bill of
Sale and Assignment (the foregoing documents and any other documents to be
executed in connection therewith are herein called the "Conveyancing Documents"
and any of the properties, rights or other matters assigned, transferred or
conveyed pursuant thereto are herein collectively called the "Subject
Property").

        As provided in the Purchase Agreement, BNPPLC is entitled to require
this Agreement from Specialty Laboratories and the Applicable Purchaser to
induce BNPPLC to execute the Conveyancing Documents and in consideration
thereof.


COVENANTS AND GRANTS


        NOW, THEREFORE, the Applicable Purchaser does hereby grant to BNPPLC an
option to repurchase the Subject Property (the "Repurchase Option") for a price
and on the terms and conditions hereinafter set forth, and on the condition that
Specialty Laboratories or the Applicable Purchaser shall breach either of the
following covenants (a "Breach"), both of which covenants are made jointly and
severally by Specialty Laboratories and the Applicable Purchaser as covenants
intended to run with the land described in Annex 1 for the benefit of BNPPLC and
its successors and assigns:

        1.    No Other Payments to Specialty Laboratories.    Except for the
payments (if any) that BNPPLC must pay to Specialty Laboratories as provided in
the Purchase Agreement, neither Specialty Laboratories nor any Affiliate of
Specialty Laboratories will receive or accept any payment or other thing of
value, directly or indirectly, from the Applicable Purchaser or any Affiliate of
the Applicable Purchaser or any successor or assign of the Applicable Purchaser
because of or in connection with the sale of the Subject Property from BNPPLC to
the Applicable Purchaser pursuant to the Purchase Agreement.

        2.    10 Year Restriction Against Specialty Laboratories' Involvement
With the Property.    Neither Specialty Laboratories nor any Affiliate of
Specialty Laboratories shall acquire, occupy or use, directly or indirectly, the
Subject Property for a period of ten years after the date hereof.

        To exercise the Repurchase Option, BNPPLC shall deliver notice thereof
to Specialty Laboratories and the Applicable Purchaser at the addresses
indicated above no later than the earlier of (1) one year

41

--------------------------------------------------------------------------------


after BNPPLC is itself notified of a Breach, or (2) the tenth anniversary of the
date of this Agreement. Within thirty days after receipt of any such notice,
Specialty Laboratories and the Applicable Purchaser must deliver to BNPPLC an
assignment of ground lease and bill of sale that is sufficient to reconvey the
Subject Property back to BNPPLC, with warranties of title by Specialty
Laboratories and the Applicable Purchaser against any and all claims other than
the Permitted Encumbrances. Further, if the Ground Lease is no longer then in
effect, Specialty Laboratories must reinstate the Ground Lease in favor of
BNPPLC. (But in no event will BNPPLC be responsible for any breach of, or
required to cure any default by the lessee under, the Ground Lease that first
occurred after the date hereof and prior to any such conveyance back to BNPPLC.)
Contemporaneously with the reconveyance back to BNPPLC, Specialty Laboratories
and the Applicable Purchaser shall cause possession of the Subject Property to
be delivered to BNPPLC, with the Subject Property in good condition and in
compliance with Applicable Laws, unoccupied and free from any encumbrances other
than Permitted Encumbrances.

        The price required for the Subject Property if BNPPLC exercises the
Repurchase Option shall be the lesser of (1) the net cash sales proceeds
remaining after the payment of all sales costs that BNPPLC is receiving and
entitled to retain under the Purchase Agreement because of its sale of the
Subject Property to the Applicable Purchaser, or (2) the then fair market value
of the Subject Property, as determined in accordance with the appraisal
procedures set forth in Annex 2 attached hereto. If for any reason the price has
not been determined as of the date upon which a reconveyance to BNPPLC is
required by this Agreement, such date will be deferred until the price is
determined.

        Any reconveyance of the Subject Property back to BNPPLC pursuant to this
Agreement shall cut off and terminate any interest in the Subject Property
claimed by, through or under the Applicable Purchaser (such as, but not limited
to, any judgment liens established against the Subject Property because of a
judgment rendered against the Applicable Purchaser and any leasehold or other
interests conveyed by the Applicable Purchaser in the ordinary course of its
business). Anyone accepting or taking any interest in the Property through or
under the Applicable Purchaser after the date of this Agreement shall acquire
such interest subject to the Repurchase Option. Further, BNPPLC shall be
entitled to make any payment of the purchase price required by this Agreement
for the purchase of the Subject Property directly to the Applicable Purchaser
notwithstanding any prior conveyance or assignment by the Applicable Purchaser,
voluntary or otherwise, of any right or interest in the Subject Property, and
BNPPLC shall not be responsible for the proper distribution or application of
any such payments by the Applicable Purchaser; and any such payment to the
Applicable Purchaser shall discharge the obligation of BNPPLC to cause such
payment to all Persons claiming an interest in such payment.

        Notwithstanding any exercise by BNPPLC of the Repurchase Option,
BNPPLC's obligation to close the repurchase of the Subject Property shall be
subject to the following terms and conditions, all of which are for the benefit
of BNPPLC: (1) BNPPLC shall have been furnished with evidence satisfactory to
BNPPLC that title will be conveyed to it as required by the preceding
subparagraph; (2) nothing shall have occurred or been discovered after BNPPLC
exercised the Repurchase Option that could significantly and adversely affect
title to the Subject Property or BNPPLC's use thereof, (3) all of the
representations of Specialty Laboratories in the Ground Lease shall continue to
be true as if made effective on the date of the closing and, with respect to any
such representations which may be limited to the knowledge of Specialty
Laboratories or any of Specialty Laboratories' representatives, would continue
to be true on the date of the closing if all relevant facts and circumstances
were known to Specialty Laboratories and such representatives, (4) BNPPLC shall
find the price for the Subject Property to be acceptable after it is determined
as provided in this Agreement, (5) BNPPLC shall have been tendered the deed and
other documents which are described in this Agreement as documents to be
delivered to BNPPLC at the closing of BNPPLC's repurchase; and (6) Specialty
Laboratories and the Applicable Purchaser shall have complied with the all the
terms and condition of this Agreement.

42

--------------------------------------------------------------------------------


        BNPPLC may deduct from the purchase price required of it by this
Agreement the full amount of any transfer taxes required because of the
reconveyance of the Subject Property back to BNPPLC. Further, BNPPLC will be
entitled to deduct any withholding tax from the price required by this Agreement
if BNPPLC is not excused from such withholding because of the delivery to it of
an appropriate certificate of nonforeign status as needed to comply with the
provisions of the U.S. Foreign Investors Real Property Tax Act (FIRPTA) or any
comparable federal, state or local law in effect at the time.

        At the closing or any repurchase of the Subject Property by BNPPLC
hereunder, Specialty Laboratories and the Applicable Purchaser will pay for and
deliver to BNPPLC an owner's title insurance policy in the full amount of the
purchase price payable by BNPPLC, issued by a title insurance company designated
by BNPPLC (or written confirmation from the title company that it is then
prepared to issue such a policy), and subject only to standard printed
exceptions which the title insurance company refuses to delete or modify in a
manner acceptable to BNPPLC and to Permitted Encumbrances.

        To secure the obligations of the Applicable Purchaser to reconvey the
Subject Property if BNPPLC exercises the Repurchase Option and to pay any
damages to BNPPLC caused by a breach of Specialty Laboratories' or the
Applicable Purchaser's obligations hereunder, including any such breach caused
by a rejection or termination of this Agreement in any bankruptcy or insolvency
proceeding instituted by or against Specialty Laboratories or the Applicable
Purchaser, as debtor, the Applicable Purchaser does hereby grant to BNPPLC (and
BNPPLC does hereby reserve from the conveyances provided in the Conveyancing
Documents) a lien and security interest against all rights, title and interests
conveyed by BNPPLC under the Conveyancing Documents.

        The terms, provisions, covenants and conditions hereof shall be binding
upon Specialty Laboratories and the Applicable Purchaser and their respective
successors and assigns with respect to the Subject Property and shall inure to
the benefit of BNPPLC and all transferees, mortgagees, successors and assignees
of BNPPLC with respect to the Subject Property. It is understood that BNPPLC may
transfer the Repurchase Option and other rights and interests granted to it or
reserved by it herein, in whole or in part, by any instrument recorded in the
real property records of the county in which the Subject Property is located.

        IN WITNESS WHEREOF, the undersigned parties have executed this
instrument as of                        ,             .

    Specialty Laboratories:
 
 
Specialty Laboratories, Inc., a California corporation
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Its:
 


--------------------------------------------------------------------------------


 
 
APPLICABLE PURCHASER:
 
 
[the Applicable Purchaser], a
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Its:
 


--------------------------------------------------------------------------------

43

--------------------------------------------------------------------------------


STATE OF
 


--------------------------------------------------------------------------------


 
)
 
 
 
          )         COUNTY OF  

--------------------------------------------------------------------------------

  )        

        On                        before me,            , personally
appeared            and            , personally known to me (or proved to me on
the basis of satisfactory evidence) to be the persons whose names are subscribed
to the within instrument and acknowledged to me that they executed the same in
their authorized capacities, and that by their signatures on the instrument the
person, or the entity upon behalf of which the persons acted, executed the
instrument.

    Notary Public, State of            

--------------------------------------------------------------------------------

(printed name)

My commission expires:


STATE OF
 


--------------------------------------------------------------------------------


 
)
 
 
 
          )         COUNTY OF  

--------------------------------------------------------------------------------

  )        

        On                        before me,            , personally
appeared            and            , personally known to me (or proved to me on
the basis of satisfactory evidence) to be the persons whose names are subscribed
to the within instrument and acknowledged to me that they executed the same in
their authorized capacities, and that by their signatures on the instrument the
person, or the entity upon behalf of which the persons acted, executed the
instrument.

    Notary Public, State of            

--------------------------------------------------------------------------------

(printed name)


My commission expires:

44

--------------------------------------------------------------------------------





Annex 1

LEGAL DESCRIPTION


        [DRAFTING NOTE: TO THE EXTENT THAT THE "LAND" COVERED BY THE GROUND
LEASE CHANGES FROM TIME TO TIME BECAUSE OF ADJUSTMENTS FOR WHICH SPECIALTY
LABORATORIES REQUESTS BNPPLC'S CONSENT OR APPROVAL, SO TOO WILL THE DESCRIPTION
OF THE LAND BELOW CHANGE. ANY SUCH CHANGES WILL BE INCORPORATED INTO THE
DESCRIPTION BELOW AND THIS "DRAFTING NOTE" WILL BE DELETED BEFORE THE DOCUMENT
TO WHICH THIS DESCRIPTION IS ATTACHED IS ACTUALLY EXECUTED AND DELIVERED.]

45

--------------------------------------------------------------------------------




Annex 2

APPRAISAL PROCEDURES


        If the Applicable Purchaser and BNPPLC do not otherwise agree upon the
amount of the fair market value of the Subject Property as required to establish
the price to be paid by BNPPLC for the Subject Property following BNPPLC's
exercise of the Repurchase Option, the fair market value shall be determined in
accordance with the following procedure:

        1.    The Applicable Purchaser and BNPPLC shall each appoint a real
estate appraiser who is familiar with properties in the vicinity of the Subject
Property and who has not previously acted for either party. Each party will make
the appointment no later than ten days after receipt of notice from the other
party that the appraisal process described in this Annex has been invoked. The
agreement of the two appraisers as to the Option Price will be binding upon the
Applicable Purchaser and BNPPLC. If the two appraisers cannot agree upon fair
market value within ten days following their appointment, they shall within
another ten days agree upon a third real estate appraiser. Immediately
thereafter, each of the first two appraisers will submit his best estimate of
the fair market value of the Subject Property (together with a written report
supporting such estimate) to the third appraiser and the third appraiser will
choose between the two estimates. The estimate of fair market value chosen by
the third appraiser as the closest to the actual fair market value will be
binding upon the Applicable Purchaser and BNPPLC. Notification in writing of
fair market value shall be made to the Applicable Purchaser and BNPPLC within
fifteen days following the selection of the third appraiser.

        2.    If appraisers must be selected under the procedure set out above
and either BNPPLC or the Applicable Purchaser fails to appoint an appraiser or
fails to notify the other party of such appointment within fifteen days after
receipt of notice that the prescribed time for appointing the appraisers has
passed, then the other party's appraiser will determine fair market value. All
appraisers selected for the appraisal process set out in this Annex will be
disinterested, reputable, qualified real estate appraisers with the designation
of MAI or equivalent and with at least 5 years experience in appraising
properties comparable to the Subject Property.

        3.    If a third appraiser must be chosen under the procedure set out
above, he will be chosen on the basis of objectivity and competence, not on the
basis of his relationship with the other appraisers or the parties to this
Agreement, and the first two appraisers will be so advised. Although the first
two appraisers will be instructed to attempt in good faith to agree upon the
third appraiser, if for any reason they cannot agree within the prescribed time,
either the Applicable Purchaser and BNPPLC may require the first two appraisers
to immediately submit its top choice for the third appraiser to JAMS/ENDISPUTE
in Los Angeles, California, who will have complete discretion to select the most
objective and competent third appraiser from between the choices of each of the
first two appraisers, and will do so within ten Business Days after such choices
are submitted for decision.

        4.    Either the Applicable Purchaser or BNPPLC may notify the appraiser
selected by the other party to demand the submission of an estimate of Option
Price or a choice of a third appraiser as required under the procedure described
above; and if the submission of such an estimate or choice is required but the
other party's appraiser fails to comply with the demand within fifteen days
after receipt of such notice, then fair market value or choice of the third
appraiser, as the case may be, selected by the other appraiser (i.e., the
notifying party's appraiser) will be binding upon the Applicable Purchaser and
BNPPLC.

        5.    The Applicable Purchaser bear the expenses of all appraisers
involved in the determination of fair market value as provided in this Annex.

46

--------------------------------------------------------------------------------




Exhibit F

Notice of Election to Terminate the Supplemental Payment Obligation
and Irrevocable Release and Waiver of the Right to Purchase


        [Date]

BNP Paribas Leasing Corporation
12201 Merit Drive
Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox

        Re: Purchase Agreement dated as of March 26, 2002 (the "Purchase
Agreement"), between Specialty Laboratories, Inc. ("Specialty Laboratories") and
BNP Paribas Leasing Corporation ("BNPPLC")

        Gentlemen:

        Capitalized terms used in this letter are intended to have the meanings
assigned to them in the Purchase Agreement referenced above. This letter shall
constitute a notice, given before the Completion Date pursuant to subparagraph
5.(B) of the Purchase Agreement. As provided in that subparagraph, Specialty
Laboratories irrevocably elects to terminate the Supplemental Payment Obligation
effective immediately, subject only to the conditions described below. In
addition, Specialty Laboratories irrevocably waives and releases its rights to
purchase or cause an Affiliate of Specialty Laboratories to purchase the
Property granted to it by the Purchase Agreement. Because of (but without
limiting) such waiver and release, the Purchase Option is terminated and are all
rights of Specialty Laboratories under subparagraph 2.(A) of the Purchase
Agreement.

        Specialty Laboratories acknowledges that even if no prior 97-10/Event
has occurred, the delivery of this notice is in and of itself a 97-10/Event
under and as defined in the Construction Management Agreement. Therefore, after
receipt of this notice BNPPLC will have the rights to demand and receive
97-10/Prepayments on and subject to the terms and conditions of Paragraph 9 of
the Construction Management Agreement.

        Specialty Laboratories also acknowledges that its right to terminate the
Supplemental Payment Obligation is subject to the condition precedent that
(x) Specialty Laboratories shall have given Notice of Specialty Laboratories'
Intent to Terminate as provided in the Construction Management Agreement,
(y) BNPPLC shall have given any FOCB Notice as provided in the Construction
Management Agreement, or (z) BNPPLC shall have given notice of its election to
accelerate the Designated Sale Date as provided in clause (3) of the definition
Designated Sale Date in the Common Definitions and Provisions Agreement.
Accordingly, if none of the notices described in the preceding sentence have
been given, the Supplemental Payment Obligation shall not terminate by reason of
this notice.

        Finally, Specialty Laboratories acknowledges that because the delivery
of this notice constitutes a 97-10/Event, BNPPLC will have the right at any time
for any reason or no reason to terminate the Lease by notice to Specialty
Laboratories.

    Specialty Laboratories, Inc.
 
 
By:
 
      Name:         Title:    

[cc all Participants]

47

--------------------------------------------------------------------------------



QuickLinks


TABLE OF CONTENTS
Exhibits and Schedules
PURCHASE AGREEMENT
RECITALS
AGREEMENTS
Exhibit A LEGAL DESCRIPTION
Exhibit B Requirements Re: Form of Assignment or Termination of Ground Lease
Exhibit B-1 Form of Assignment of Ground Lease and Improvements
AGREEMENT
Annex A LEGAL DESCRIPTION
Annex B Permitted Encumbrances
Exhibit B-2 Form of Assignment of Ground Lease and Improvements
ASSIGNMENT OF GROUND LEASE AND IMPROVEMENTS (Covering Improvements and Leasehold
Estate in Land)
Annex A LEGAL DESCRIPTION
Annex B Permitted Encumbrances
Exhibit B-3 BILL OF SALE AND ASSIGNMENT
Exhibit B-4 ACKNOWLEDGMENT OF DISCLAIMER OF REPRESENTATIONS AND WARRANTIES
Exhibit C SECRETARY'S CERTIFICATE
CORPORATE RESOLUTIONS OF BNP PARIBAS LEASING CORPORATION
Exhibit D FIRPTA STATEMENT
Exhibit E GRANT OF REPURCHASE OPTION AND RESTRICTIVE COVENANTS AGREEMENT
RECITALS
COVENANTS AND GRANTS
Annex 1 LEGAL DESCRIPTION
Annex 2 APPRAISAL PROCEDURES
Exhibit F Notice of Election to Terminate the Supplemental Payment Obligation
and Irrevocable Release and Waiver of the Right to Purchase
